


Exhibit 10.1


EXECUTION VERSION


















PURCHASE AGREEMENT
Between
CSC HOLDINGS, LLC
and
CHARTER COMMUNICATIONS OPERATING, LLC




Dated as of February 7, 2013








--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS AND TERMS
2
 
Section 1.1
Certain Definitions
2
 
Section 1.2
Other Terms
11
 
Section 1.3
Other Definitional Provisions
11
ARTICLE II. PURCHASE AND SALE; CLOSING
12
 
Section 2.1
Purchase and Sale of Membership Interests
12
 
Section 2.2
Estimated Amounts
12
 
Section 2.3
Payment of Consideration
13
 
Section 2.4
Post-Closing Adjustments
13
 
Section 2.5
Withholding Rights
14
 
Section 2.6
Closing Deliveries
14
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER
15
 
Section 3.1
Organization and Qualification; Equity Interests
15
 
Section 3.2
Authorization
16
 
Section 3.3
Consents and Approvals
17
 
Section 3.4
Non-Contravention
17
 
Section 3.5
Binding Effect
17
 
Section 3.6
Financial Statements
17
 
Section 3.7
Absence of Changes
18
 
Section 3.8
Absence of Liabilities
18
 
Section 3.9
Litigation and Claims
18
 
Section 3.10
Franchises; Governmental Authorizations
19
 
Section 3.11
Contracts
20
 
Section 3.12
Real Property
22
 
Section 3.13
Tangible Personal Property; Sufficiency of Assets
23
 
Section 3.14
Benefit Plans
24
 
Section 3.15
Labor Relations
25
 
Section 3.16
FCC and Copyright Compliance; Rate Regulation
26
 
Section 3.17
Environmental Matters
27
 
Section 3.18
Taxes
27




i

--------------------------------------------------------------------------------


 
Section 3.19
Compliance with Laws
28
 
Section 3.20
Subscribers; System Information
28
 
Section 3.21
Programming
28
 
Section 3.22
Intellectual Property
28
 
Section 3.23
Bonds
29
 
Section 3.24
Organizational Documents
29
 
Section 3.25
Finders' Fees
29
 
Section 3.26
Affiliate Transactions
29
 
Section 3.27
No Other Representations or Warranties
30
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF ACQUIROR
30
 
Section 4.1
Organization and Qualification
30
 
Section 4.2
Authorization
30
 
Section 4.3
Consents and Approvals
30
 
Section 4.4
Non-Contravention
30
 
Section 4.5
Binding Effect
31
 
Section 4.6
Availability of Funds
31
 
Section 4.7
Litigation and Claims
31
 
Section 4.8
Finders' Fees
32
 
Section 4.9
No Other Representations or Warranties
32
ARTICLE V. COVENANTS
32
 
Section 5.1
Access and Information
32
 
Section 5.2
Conduct of Business
34
 
Section 5.3
Consents; Further Assurances
37
 
Section 5.4
Regulatory Approvals
38
 
Section 5.5
Tax Matters
40
 
Section 5.6
Employees
41
 
Section 5.7
Contact with Customers, Supplier or Other Business Relations
43
 
Section 5.8
Real Estate Matters
43
 
Section 5.9
Environmental Site Assessments
43
 
Section 5.10
Notification
44
 
Section 5.11
Transition Matters
44
ARTICLE VI. CONDITIONS TO CLOSING
46
 
Section 6.1
Conditions to the Obligations of Acquiror and Seller
46


ii

--------------------------------------------------------------------------------


 
Section 6.2
Conditions to the Obligations of Acquiror
46
 
Section 6.3
Conditions to the Obligations of Seller
47
ARTICLE VII. SURVIVAL
48
ARTICLE VIII. TERMINATION
48
 
Section 8.1
Termination by Mutual Consent
48
 
Section 8.2
Termination by Seller or Acquiror
48
 
Section 8.3
Effect of Termination
50
ARTICLE IX. MISCELLANEOUS
50
 
Section 9.1
Notices
50
 
Section 9.2
Amendment; Waiver
51
 
Section 9.3
No Assignment or Benefit to Third Parties
51
 
Section 9.4
Entire Agreement
51
 
Section 9.5
Enforcement
52
 
Section 9.6
Public Disclosure
52
 
Section 9.7
Expenses
52
 
Section 9.8
Schedules
52
 
Section 9.9
Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury
53
 
Section 9.10
Counterparts
53
 
Section 9.11
Headings
53
 
Section 9.12
Severability
53

ANNEXES
Annex A
- Seller Disclosure Schedule

Annex B
- Acquiror Disclosure Schedule



EXHIBITS
Annex A
- Form of Opinion of Seller's Regulatory Counsel

Annex B
- Transition Services Agreement








iii

--------------------------------------------------------------------------------


This PURCHASE AGREEMENT, dated as of February 7, 2013, is made between
CSC Holdings, LLC, a Delaware limited liability company (“Seller”) and Charter
Communications Operating, LLC, a Delaware limited liability company
(“Acquiror”).
RECITALS
A.Bresnan Broadband Holdings, LLC, a Delaware limited liability company
(the “Company”), through its direct and indirect subsidiaries, Bresnan
Communications, LLC, a Delaware limited liability company (“Bresnan
Communications”), Bresnan Digital Services, LLC, a Delaware limited liability
company (“Bresnan Digital”), Bresnan Broadband of Colorado, LLC, a Colorado
limited liability company (“Bresnan of Colorado”), Bresnan Broadband of Montana,
LLC, a Montana limited liability company (“Bresnan of Montana”), Bresnan
Broadband of Utah, LLC, a Utah limited liability company (“Bresnan of Utah”),
Bresnan Microwave of Montana, LLC, a Delaware limited liability company
(“Bresnan Microwave”) and Bresnan Broadband of Wyoming, LLC, a Wyoming limited
liability company (“Bresnan of Wyoming” and, collectively with Bresnan
Communications, Bresnan Digital, Bresnan Microwave, Bresnan of Colorado, Bresnan
of Montana, and Bresnan of Utah, the “Subsidiaries”), is engaged in the
Business; and


B.Seller, through its direct wholly owned subsidiary BBHI Holdings LLC, a
Delaware limited liability company (“BBHI Holdings”), currently owns all of the
issued and outstanding limited liability company membership interests of the
Company (the “Membership Interests”), and Seller desires to sell, and Acquiror
desires to purchase, all of the Membership Interests upon the terms and subject
to the conditions set forth in this Agreement (collectively with the other
transactions contemplated by this Agreement, the “Transaction”).


C.Concurrently with the delivery of this Agreement, Charter Communications, Inc.
(“CCI”) has delivered to Seller a Parent Guaranty, under which CCI has
guaranteed the performance of Acquiror under this Agreement.


D.Concurrently with the delivery of this Agreement, Seller and Acquiror have
executed and delivered a transition services agreement in the form attached
hereto as Exhibit B (the “Transition Services Agreement”).


AGREEMENT
In consideration of the Recitals above, which are hereby incorporated into this
Agreement by reference, the representations, warranties, covenants and
undertakings contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------


ARTICLE I.
DEFINITIONS AND TERMS


Section 1.1    Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:


“Acquiror” has the meaning set forth in the Preamble.
“Acquiror Disclosure Schedule” means the Acquiror Disclosure Schedule attached
hereto as Annex B.
“Acquiror Consents” means consents, approvals, waivers, authorizations, notices
and filings required to be obtained by Acquiror or any of its Affiliates from,
or to be given by Acquiror or any of its Affiliates to, or made by Acquiror or
any of its Affiliates with, any Person in connection with the execution,
delivery and performance by Acquiror of this Agreement.
“Acquiror Plans” has the meaning set forth in Section 5.6(b)(iii).
“Action” means any litigation, claim, action, arbitration, suit, hearing or
proceeding (whether civil, criminal or administrative).
“Adjusted Closing Funded Indebtedness” means the Closing Funded Indebtedness as
finally determined pursuant to Section 2.4.
“Adjusted Closing Net Working Capital” means the Closing Net Working Capital as
finally determined pursuant to Section 2.4.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
“Affiliate Transactions” has the meaning set forth in Section 3.26.
“Agreement” means this Purchase Agreement, as it may be amended or supplemented
from time to time in accordance with the terms hereof.
“Antitrust Division” has the meaning set forth in Section 5.4(c).
“Antitrust Laws” has the meaning set forth in Section 5.4(d).
“Audited Financial Statements” has the meaning set forth in Section 3.6.
“Base Working Capital Value” means $-48.0 million.



--------------------------------------------------------------------------------


“BBHI Holdings” has the meaning set forth in the Recitals.
“Benefit Plans” has the meaning set forth in Section 3.14(a).
“Books and Records” means all books, ledgers, files, reports, plans, records,
manuals, maps and engineering data and test results held by the Company.
“Business” means the business of directly or indirectly owning and operating
Systems that provide customers with analog and digital multichannel video
programming services, high-speed internet services, digital voice services and
other telecommunications and voice services in the geographic areas listed in
Schedule 1.1(b) and other revenue-generating activities of the Company and the
Subsidiaries.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by Law or executive order to
close.
“Buyer Entities” has the meaning set forth in Section 8.2(d).
“CCI” has the meaning set forth in the Recitals.
“Chosen Courts” has the meaning set forth in Section 9.9.
“Closing” has the meaning set forth in Section 2.1(b).
“Closing Date” means the time at which and the date on which the Closing
actually occurs.
“Closing Funded Indebtedness” means the aggregate amount of Funded Indebtedness
of the Company and the Subsidiaries outstanding at the Closing Time, determined
in accordance with GAAP.
“Closing Net Working Capital” means (i) the total Current Assets at the Closing
Time, minus (ii) the total Current Liabilities at the Closing Time.
“Closing Tax Protest Payments” means the total tax payments paid under protest
by the Company and its Affiliates to the Montana municipalities in connection
with the Montana Tax Disputes prior to the Closing Time, except to the extent
that any such tax payments have been irrevocably returned or refunded to the
Company and its Affiliates prior to such time.
“Closing Time” means 11:59 p.m., New York City time, on the day immediately
prior to the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Communications Act” means the Communications Act of 1934, including the Cable
Communications Policy Act of 1984, the Cable Television Consumer Protection and
Competition Act of 1992 and the Telecommunications Act of 1996, each as amended.
“Company” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------


“Company's Knowledge,” or any similar phrase, means the actual knowledge of the
following employees of Seller and its Affiliates: Jim Nuzzo (Senior EVP
Operations and Business Planning), Brad Feldman (VP, Video Product Strategy),
Sharon Peters (VP, Marketing), Bob Sullivan (EVP, Sales), Matt Grover (VP,
Commercial Sales), Greg Mott (SVP, Telecom Network Management), Pragash Pillai
(SVP, Digital Network Technology), Chris Fulton (VP, Field Operations Optimum
West), Rocky Boler (SVP, Customer Service), Frank Naples (SVP, Billing &
Collections), Layth Taki (SVP, Controller - Cable & Technical Accounting), Kevin
Watson (SVP, Treasury), Phil D'Ambrosio (SVP, Tax), Todd Brecher (SVP, Associate
General Counsel, Corporate), Merryl Gordon (VP, Law-Benefits), Paul Jamieson
(VP, Government and Business Affairs) and Bret Richter (SVP, Financial Strategy
and Development).
“Confidentiality Agreement” means the letter agreement between the BBHI Holdings
and CCI, dated November 21, 2012.
“Continuing Employees” has the meaning set forth in Section 5.6(a).
“Contracts” means all agreements, contracts, purchase orders, arrangements,
commitments and licenses (other than this Agreement, Franchises, Leases and
Demising Leases) to which the Company or a Subsidiary is a party or by which any
of their assets are bound, whether written or oral.
“CPA Firm” means PricewaterhouseCoopers LLP or such other firm of independent
certified public accountants on which Seller and Acquiror shall agree.
“Current Assets” means the consolidated current assets of the Company, as
determined in accordance with GAAP applying consistent principles, practices,
methodologies and policies as those set forth in the Audited Financial
Statements, excluding the categories of assets set forth on Section 1.1(c) of
the Seller Disclosure Schedule.
“Current Liabilities” means the consolidated current liabilities of the Company,
as determined in accordance with GAAP applying consistent principles, practices,
methodologies and policies as those set forth in the Audited Financial
Statements, excluding the categories of liabilities set forth on Section 1.1(d)
of the Seller Disclosure Schedule.
“Demising Leases” has the meaning set forth in Section 3.12(a).
“Digital Customer” means a customer who receives digital video services as
reflected in the Company's billing system.
“Employees” means all of the following:
(i)all persons who are active employees of the Company or a Subsidiary on the
Closing Date, including such employees who are on vacation or a regularly
scheduled day off from work; provided, that employees of the Company or a
Subsidiary who are on temporary leave for purposes of jury or annual two-week
national service/military duty shall be deemed to be active employees;



--------------------------------------------------------------------------------


(ii)employees of the Company or a Subsidiary who are on nonmedical leaves of
absence on the Closing Date; provided, that no such employee shall be guaranteed
reinstatement to active service if his return to employment is contrary to the
terms of his leave, unless otherwise required by applicable Law (for purposes of
the foregoing, nonmedical leave of absence shall include maternity or paternity
leave, leave under the Family and Medical Leave Act of 1993 or any comparable
state Law, educational leave, military leave with veteran's reemployment rights
under federal or state Law, or personal leave, unless any of the foregoing is
determined to be a medical leave); and


(iii)employees of the Company or a Subsidiary who are on disability or medical
leave on the Closing Date and for whom less than one hundred eighty (180)
calendar days has elapsed as of the Closing Date since their last day of active
employment.


“Encumbrance” means any lien, pledge, charge, claim, encumbrance, security
interest, option, mortgage, easement or similar restriction.
“End Date” has the meaning set forth in Section 8.2(a).
“Enterprise Value” means $1,625,000,000.
“Environmental Law” means any Law (including common law) and any Governmental
Authorization relating to the protection of human health or safety as it relates
to environmental matters or the environment (including air, surface water,
groundwater, drinking water supply, and surface or subsurface land or
structures) or the regulation of Hazardous Substances.
“Equity Interest” means, with respect to any Person, any share or other similar
interest, however designated, in the equity of such Person, including capital
stock, partnership interests, membership interests, and any option or warrant
with respect thereto and any other right to acquire any such interest and any
securities or other rights convertible into, or exercisable or exchangeable for,
any such interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any entity that is, or at any applicable time was, a
corporation or trade or business (whether or not incorporated) under common
control or treated as a single employer with the Seller or Subsidiaries within
the meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
“ERISA Plan” has the meaning set forth in Section 3.14(c).
“Estimated Closing Funded Indebtedness” means Seller's good faith estimate of
the Closing Funded Indebtedness as set forth in the statement delivered pursuant
to Section 2.2.
“Estimated Closing Net Working Capital” means Seller's good faith estimate of
the Closing Net Working Capital as set forth in the statement delivered pursuant
to Section 2.2.



--------------------------------------------------------------------------------


“FCC” means the Federal Communications Commission.
“Final Consideration” means the amount produced by the following formula:
(i) the Enterprise Value; minus (ii) the Adjusted Closing Funded Indebtedness;
plus (iii) the Adjusted Closing Net Working Capital; minus (iv) the Base Working
Capital Value.
“Fixtures and Equipment” means all furniture, furnishings, vehicles, equipment,
computers, tools, electronic devices, towers, trunk and distribution cable,
decoders and spare decoders for scrambled satellite signals, amplifiers, power
supplies, conduits, vaults and pedestals, grounding and pole hardware, installed
subscriber devices (including drop lines, converters, encoders, transformers
behind television sets and fittings), headends and hubs (origination,
transmission and distribution systems) hardware and closed circuit devices and
other tangible personal property (other than inventory) held by the Company,
wherever located.
“Forms” has the meaning set forth in Section 5.11(b).
“Franchise” means each franchise, as such term is defined in the Communications
Act, granted by a Government Entity authorizing the construction, upgrade,
maintenance and operation of any part of the System.
“FTC” means the U.S. Federal Trade Commission.
“Fundamental Representations” has the meaning set forth in Section 6.2(a).
“Funded Indebtedness” means, as of any particular time, without duplication, the
sum of (i) all amounts owing by the Company or the Subsidiaries to repay in full
amounts due and terminate all obligations with respect to (a) that certain
Credit Agreement, dated as of December 14, 2010, as it may be amended or
supplemented from time to time, among the Company, the lenders from time to time
party thereto, Citibank, N.A., Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Capital, Credit Suisse Securities
(USA) LLC, UBS Securities LLC, Bank of America, N.A., Barclays Bank PLC and
Credit Suisse AG and (b) all obligations with respect to hedging, swaps or
similar arrangements, (ii) the outstanding aggregate principal amount of, and
the accrued but unpaid interest on, the Notes, (iii) the outstanding aggregate
principal amount of, and the accrued but unpaid interest on, (a) all other
indebtedness for borrowed money of the Company and the Subsidiaries and (b) all
other obligations evidenced by bonds, debentures, notes or other similar
instruments or pursuant to any guarantee, (iv) all amounts drawn under letters
of credit, banker's acceptance or similar facilities, (v) all obligations for
the deferred purchase price of assets, property or services and (vi) all
obligations under capital or direct financing leases and purchase money and/or
vendor financing.
“GAAP” means United States generally accepted accounting principles.
“Governmental Authorizations” means all Franchises, licenses, permits,
certificates, filings, registrations and other authorizations and approvals that
the Company or any Subsidiary is required to obtain from, or make with, any
Government Entity.
“Government Antitrust Entity” means any Government Entity with jurisdiction over
the enforcement of any U.S. Antitrust Law or other similar Law.



--------------------------------------------------------------------------------


“Government Entity” means the United States or any federal, state or local or
foreign court, authority, agency, administrative or regulatory body or other
governmental or quasi-governmental entity with competent jurisdiction.
“Hazardous Substances” means any regulated substance, toxic substance, hazardous
substance, hazardous waste, pollution, pollutant or contaminant, or any release
thereof as defined or referred to in any Environmental Law, as well as words of
similar purport or meaning referred to in any other Law, including radon,
asbestos or any asbestos-containing material, polychlorinated biphenyls,
radioactive materials, urea formaldehyde, mold, lead and petroleum products and
petroleum based derivatives. Where one Law defines any of these terms more
broadly than another, the broader definition shall apply.
“High-Speed Data Customer” means a “High-Speed Data Customer” as determined for
purposes of the Audited Financial Statements.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.
“Indemnitees” has the meaning set forth in Section 5.6(c).
“Indenture” means that certain Indenture, as it may be amended or supplemented
from time to time, dated as of December 14, 2010, between the Company, as
successor to BBHI Acquisition LLC, and U.S. Bank National Association.
“Initial Consideration” means the amount produced by the following formula:
(i) the Enterprise Value; minus (ii) the Estimated Closing Funded Indebtedness;
plus (iii) the Estimated Closing Net Working Capital; minus (iv) Base Working
Capital Value.
“Intellectual Property” means patents, patent applications, trademarks, service
marks, trade names, copyrights, trade secrets, domain names, URLs, copyrightable
materials (including software in both source code and object code form) and
other intellectual property rights.
“Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated or entered by a
Government Entity, as in effect as of the applicable time.
“Leased Real Property” means the real property that is the subject of any of the
Leases, including any leasehold improvements related to such Lease and all
easements, rights-of-way, appurtenances and other rights benefiting such real
property.
“Leases” means any lease, license agreement, sublease, other occupancy
agreement, tenancy or right to occupy any space to which the Company or a
Subsidiary is a party, which governs the use of real property owned by, or
leased to, Persons other than the Company or such Subsidiary, as the case may
be, in each case other than Demising Leases.
“LFA Approvals” means all consents, approvals or waivers required to be obtained
from Government Entities with respect to the change in control of Franchises in
connection with the Transaction.



--------------------------------------------------------------------------------


“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind however arising, whether fixed or contingent and whether or not
matured, accrued, asserted, known, determined, determinable or required by GAAP
to be reflected in financial statements or disclosed in the notes thereto.
“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Operating Agreement of the Company, dated December 14, 2010, as amended to date.
“Losses” means damages, losses, charges, Liabilities, claims, demands, actions,
suits, proceedings, payments, judgments, settlements, assessments, deficiencies,
Taxes, interest, penalties, and reasonable costs and expenses (including
reasonable attorneys' fees and out of pocket disbursements).
“Material Adverse Effect” means any effect that (a) is materially adverse to the
business, results of operations, financial condition, cash flows, assets or
liabilities of the Company and the Subsidiaries, taken as a whole, excluding any
such effect to the extent resulting from or arising out of: (i) any actual or
proposed change after the date of this Agreement in Law or GAAP or any other
accounting standards or interpretations thereof applicable to the Company and
the Subsidiaries or the Business; (ii) any change in international, national,
regional or industry-wide economic or business conditions (including financial
and capital market conditions); (iii) changes or conditions generally affecting
the multichannel video programming, high-speed data or telephony industries;
(iv) any attack on, or by, outbreak or escalation of hostilities or acts of war,
sabotage or terrorism or natural disasters or any other national or
international calamity; (v) conditions generally affecting or related to
attributes of Acquiror or its Affiliates (other than any such conditions covered
by any other clauses in this definition) or otherwise attributable to actions
taken by Acquiror or its Affiliates, including any violation of the terms of
this Agreement by Acquiror; (vi) the execution of this Agreement or the
announcement of the Transaction, or the pendency of the Transaction (including
any loss of, or adverse change in, the relationship of the Company and/or the
Subsidiaries with their employees, customers, distributors, partners or
suppliers or any other Persons with whom they transact business that is
proximately caused thereby); (vii) any failure by the Company or any of the
Subsidiaries, in and of itself, to meet any internal or published projections,
forecasts or predications of revenues, earnings or cash flows for any period
(although this clause (vii) shall not apply to the facts and circumstances that
may have given rise or contributed to any such failure); or (viii) the Montana
Tax Disputes; provided, however, that notwithstanding the foregoing, clauses
(i), (ii), (iii) and (iv) shall not apply to the extent that the adverse effect
on the Company and/or the Subsidiaries resulting from or arising out of the
matters described therein is materially disproportionate to the adverse effects
on other participants in the multichannel video programming, high-speed data or
telephony industries in the United States or (b) would prevent the Company from
consummating the Transaction.
“Material Contracts” has the meaning set forth in Section 3.11(a).
“Membership Interests” has the meaning set forth in the Recitals.
“Montana Tax Disputes” means the disputes with respect to property tax for the
tax years 2010 through the Closing Time between the Company and the
Subsidiaries, on the one hand, and the State of Montana Department of Revenue
and the Montana municipalities, on the other.



--------------------------------------------------------------------------------


“Monthly System Profit Statements” has the meaning set forth in Section 3.6.
“Names” has the meaning set forth in Section 5.11(b).
“Notes” means the 8.00% Senior Notes due 2018 issued under the Indenture.
“Notice of Objection” has the meaning set forth in Section 2.4(a).
“Objections” has the meaning set forth in Section 2.4(a).
“Ordinary Course” means the conduct of the Business by the Company and the
Subsidiaries in accordance with their customary and normal practices, policies
and procedures from December 14, 2010, through the date of this Agreement.
“Owned Real Property” means the real property owned by the Company or the
Subsidiaries, including any and all buildings, plants, structures and
improvements located thereon, fixtures attached thereto and all easements,
rights-of-way, appurtenances and other rights benefiting such real property.
“Pay-Off Letters” has the meaning set forth in Section 2.2.
“Pension Plan” has the meaning set forth in Section 3.14(c).
“Permitted Encumbrances” means (i) Encumbrances reflected or reserved against or
otherwise disclosed in the balance sheet included in the Audited Financial
Statements; (ii) mechanics', materialmen's, warehousemen's, carriers', workers',
or repairmen's liens or other similar common law or statutory Encumbrances
arising or incurred in the Ordinary Course for sums not yet due and payable or
which are being contested by appropriate proceedings; (iii) liabilities for
Taxes, assessments, levies, fees and other governmental charges not yet due and
payable, that are due but not delinquent or that are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, including the contest that is listed on Section 3.18 of the Seller
Disclosure Schedule; (iv) with respect to real property, (A) easements,
licenses, covenants, rights-of-way, rights of re-entry and other similar
restrictions or defects of title that, in each case, individually or in the
aggregate do not materially affect the operation of the property subject thereto
or the Business and that are reflected in the public records or would be
disclosed by a correct survey and inspection of the real property, (B)  zoning,
building, subdivision and other similar requirements and restrictions that do
not and would not reasonably be expected to materially affect the operation of
the property subject thereto, (C) Leases, Demising Leases, and other occupancy
agreements and, in each case, any matters referred to therein, and
(D) landlords' liens made in the Ordinary Course for amounts not yet due and
payable or that are being contested in good faith by appropriate proceedings;
(v) rights reserved to any Government Entity to regulate the affected property
that do not materially affect the operation of the property subject thereto or
the Business; and (vi) Encumbrances incurred in the Ordinary Course in
connection with workers' compensation and unemployment insurance or similar
Laws.
“Person” means an individual, corporation, partnership, association, limited
liability company, Government Entity, joint venture, trust or other entity or
organization.



--------------------------------------------------------------------------------


“Post-Closing Adjustment Amount” means the amount (which may be a positive or
negative number) obtained by the following formula: (i) the Initial
Consideration minus (ii) the Final Consideration.
“Post-Closing Adjustment Notice” has the meaning set forth in Section 2.4(a).
“Pre-Closing Adjustment Notice” has the meaning set forth in Section 2.2.
“Promotional Materials” has the meaning set forth in Section 5.11(b).
“Proximate Cause Party” has the meaning set forth in Section 8.2(a).
“Regulatory Conditions” has the meaning set forth in Section 6.1(d).
“Regulatory Termination” has the meaning set forth in Section 8.2(d).
“Related Agreements” has the meaning set forth in Section 3.2.
“Representatives” means, as to any Person, the officers, directors, managers,
employees, Affiliates, legal counsel, accountants, financial advisors, financing
sources, hedge providers, consultants and other agents and advisors of such
Person and its Affiliates.
“Required 214 Authorization” means the approval by the FCC of the assignment to
Acquiror of the Company's authorizations under Section 214 of the Communications
Act insofar as such authorizations relate to the Systems.
“Required Regulatory Approvals” has the meaning set forth in Section 5.4(a).
“Required State Telecommunications Authorizations” means the issuance of State
Telecommunications Authorizations to Acquiror as required for Acquiror to
provide Telecommunications Services in the Systems following the Closing.
“Seller” has the meaning set forth in the Preamble.
“Seller Consents” has the meaning set forth in Section 3.3.
“Seller Disclosure Schedule” means the Seller Disclosure Schedule attached
hereto as Annex A.
“State Regulatory Authority” means any state Government Entity with authority
over the provision of Telecommunications Services.
“State Telecommunications Authorization” means an authorization granted or
issued by a State Regulatory Authority to provide Telecommunications Services.
“Subsidiaries” has the meaning set forth in the Recitals.
“System” means any cable system, as such term is defined in the Communications
Act, that is used in the operation of the Business.



--------------------------------------------------------------------------------


“System Reports” has the meaning set forth in Section 5.1(e).
“Tax” or “Taxes” means all federal, state, local or non-U.S. taxes, charges,
fees, duties, levies or other assessments including income, gross receipts,
stamp, occupation, premium, environmental, windfall profits, value added,
severance, property, production, sales, use, transfer, registration, duty,
license, excise, franchise, payroll, employment, social security (or similar),
unemployment, disability, withholding, alternative or add-on minimum, estimated,
or other taxes, whether disputed or not, imposed by any Government Entity,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties.
“Tax Returns” means all returns, reports, declarations, claims for refunds, or
information return or statements required to be filed with respect to Taxes,
including any schedules or attachments thereto, or amendments thereof.
“Telecommunications Services” shall have the meaning set forth in Section 3(46)
of the Communications Act as of the date of this Agreement (47 U.S.C. Section
153(46)).
“Termination Fee” has the meaning set forth in Section 8.2(d).
“Termination Payments” has the meaning set forth in Section 8.2(d).
“Title Company” has the meaning set forth in Section 5.8.
“Transaction” has the meaning set forth in the Recitals.
“Transfer Taxes” has the meaning set forth in Section 5.5(a).
“Transition Services Agreement” has the meaning set forth in the Recitals.
“Unaudited 2012 Financial Statements” has the meaning set forth in Section 3.6.
“Video Customer” means a “Video Customer” as determined for purposes of the
Audited Financial Statements.
“Voice Customer” means a “Voice Customer” as determined for purposes of the
Audited Financial Statements.
“WARN Act” has the meaning set forth in Section 3.15.
Section 1.2    Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.


Section 1.3    Other Definitional Provisions. Unless the express context
otherwise requires:


(a)the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;



--------------------------------------------------------------------------------


(b)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;


(c)the terms “Dollars” and “$” mean United States Dollars;


(d)references herein to a specific Section, Subsection, Exhibit, Schedule or
Annex shall refer, respectively, to the applicable Section, Subsection, Exhibit,
Schedule or Annex of or to this Agreement;


(e)the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”; and


(f)references herein to any gender include each other gender.


ARTICLE II.
PURCHASE AND SALE; CLOSING


Section 2.1    Purchase and Sale of Membership Interests.


(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Seller agrees to cause BBHI Holdings to sell and transfer to
Acquiror, and Acquiror agrees to purchase from BBHI Holdings, the Membership
Interests, free and clear of any Encumbrances.


(b)    Upon the terms and subject to the conditions set forth in Article VI, the
closing of the Transaction (the “Closing”) shall take place at the offices of
Sullivan & Cromwell LLP located at 125 Broad Street, New York, NY 10004 at
10:00 a.m. (Eastern Time) on (a) a Business Day designated by Seller that is no
more than five (5) Business Days following the first date on which all of the
conditions set forth in Article VI (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions) have been satisfied or waived in accordance with the
terms hereof or (b) at such other time and place as the parties hereto shall
agree.


Section 2.2    Estimated Amounts. At least five (5) Business Days prior to the
Closing Date, Seller shall provide to Acquiror (a) pay-off letters for any
Estimated Closing Funded Indebtedness that Acquiror will be required to pay at
the Closing pursuant to Section 2.3(a)(ii) (collectively, the “Pay-Off Letters”)
and (b) a written statement setting forth, in reasonable detail and accompanied
by reasonable supporting documentation, its good faith estimate and calculation
of each of the Closing Funded Indebtedness and Closing Net Working Capital (the
“Pre-Closing Adjustment Notice”). Acquiror may challenge the contents of the
Pre-Closing Adjustment Notice at any time prior to Closing if Acquiror believes,
in good faith, that the Pre-Closing Adjustment Notice is in error. Acquiror and
Seller shall use good faith efforts to resolve any disputes with respect to the
Pre-Closing Adjustment Notice prior to Closing. If, and to the extent, any such
dispute is not resolved prior to Closing, the amounts paid by Acquiror at
Closing under Section 2.3(a) shall be based on the adjustments set forth in the
Pre-Closing Adjustment Notice. The Pay-Off Letters shall include the full
repayment of all amounts due under clause (i) of the definition of Funded
Indebtedness. On or prior to the Closing, Seller shall take or cause to be taken
all actions necessary to terminate any future obligations with respect to



--------------------------------------------------------------------------------


any Contracts relating to such Funded Indebtedness after the full payment by
Acquiror of the amounts required by Section 2.3(a)(ii).


Section 2.3    Payment of Consideration.


(a)    At the Closing, Acquiror shall pay:


(i)to BBHI Holdings, the Initial Consideration; and


(ii)to each holder of Estimated Closing Funded Indebtedness for which a Pay-Off
Letter has been provided to Acquiror as required by Section 2.2, the amount
payable as set forth in such Pay-Off Letter.


(b)    All cash amounts shall be paid by wire transfer of immediately available
funds, as instructed and to the accounts indicated in writing at least five
(5) Business Days prior to the Closing by Seller.


Section 2.4    Post-Closing Adjustments.
 
(a)    Acquiror shall deliver to Seller, within ninety (90) days following the
Closing Date, a notice setting forth Acquiror's calculation of each of the
Closing Funded Indebtedness and Closing Net Working Capital and the Post-Closing
Adjustment Amount based thereon (assuming each of the same had been finally
determined pursuant to this Section 2.4) (“Post-Closing Adjustment Notice”),
together with documentation reasonably necessary to support Acquiror's
calculations thereof and shall give Seller and its Representatives access,
during normal business hours and upon reasonable notice, to such of the
employees and books and records of the Company and the Subsidiaries as Seller
may reasonably request as part of its review of such Post-Closing Adjustment
Notice. Acquiror may not amend, supplement or otherwise change any aspect of the
Post-Closing Adjustment Notice after it has been delivered to Seller without
Seller's consent. Seller must deliver written notice to Acquiror setting forth
in reasonable detail any objections it has with respect to the Post-Closing
Adjustment Notice no later than thirty (30) days after the date on which
Acquiror delivered the Post-Closing Adjustment Notice (the “Notice of
Objection”). If Seller does not so deliver the Notice of Objection within such
thirty (30) day period, the Post-Closing Adjustment Notice shall become
conclusive and binding on the parties for all purposes of this Agreement. If
Seller does so deliver the Notice of Objection within such thirty (30) day
period, then (i) any aspect of the Post-Closing Adjustment Notice to which there
is no objection in the Notice of Objection shall become conclusive and binding
on the parties for all purposes of this Agreement and (ii) Acquiror and Seller
shall use good faith efforts to resolve all the objections contained in the
Notice of Objection (the “Objections”) within thirty (30) days after the date on
which the Notice of Objection was delivered to Acquiror; provided, however, that
notwithstanding the foregoing, if an Objection is resolved in accordance with
this Section 2.4 and GAAP would require any changes to any other components of
the Post-Closing Adjustment Notice as a result of such resolution, then such
required changes shall be made to such other components as part of the
resolution of such Objection.


(b)    If Seller and Acquiror are unable to resolve all of the Objections within
such thirty (30) day period, either Seller or Acquiror may refer any remaining
Objections that



--------------------------------------------------------------------------------


have not been resolved by such date to the CPA Firm, which, acting as experts
and not as arbitrators, shall make its determination as to the resolution of
such remaining Objections. Acquiror and Seller shall instruct the CPA Firm to
deliver its written determination to Acquiror and Seller no later than thirty
(30) days after their submission to it of such remaining Objections. The CPA
Firm's determination with respect to the remaining Objections shall be
conclusive and binding upon the parties. The fees and disbursements of the CPA
Firm shall be shared equally by Seller and Acquiror. Seller and Acquiror shall
make readily available to the CPA Firm all relevant books and records and any
work papers relating to the estimates delivered by Seller pursuant to
Section 2.2 and the Post-Closing Adjustment Notice, respectively, and all other
items reasonably requested by the CPA Firm in connection therewith.


(c)    In the event that any Objections are referred to the CPA Firm pursuant to
Section 2.4(b), Acquiror shall provide to Seller and its Representatives
reasonable access to the employees and books and records of the Company and the
Subsidiaries during regular business hours and on reasonable advance notice, to
the extent reasonably necessary for Seller to prepare materials for presentation
to the CPA Firm in connection with Section 2.4(b). Acquiror and its
Representatives shall have reasonable access to all information used by Seller,
BBHI Holdings and/or the Company in preparing the estimates delivered by Seller
pursuant to Section 2.2.


(d)    Promptly (and in any event within five (5) Business Days) after all
aspects of the Post-Closing Adjustment Amount shall have become conclusive and
binding on the parties pursuant to the foregoing provisions, (i) if the
Post-Closing Adjustment Amount is a negative number, Acquiror will pay the
absolute value thereof to BBHI Holdings by wire transfer of immediately
available funds to an account or accounts designated by Seller and (ii) if the
Post-Closing Adjustment Amount is a positive number, then Seller will cause BBHI
Holdings to pay the value thereof to Acquiror by wire transfer of immediately
available funds to an account or accounts designated by Acquiror.


Section 2.5    Withholding Rights. Acquiror will be entitled to deduct and
withhold from the amounts otherwise payable pursuant to this Agreement to any
Person such amounts as Acquiror is required to deduct and withhold with respect
to the making of such payment under the Code, or any provision of state, local
or foreign Tax Law, and pay such withholding amount over to the appropriate
taxing authority. To the extent that amounts are so deducted and withheld by
Acquiror, such withheld amounts will be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made.


Section 2.6    Closing Deliveries.


(a)    At or prior to the Closing, Seller shall deliver or cause to be delivered
to Acquiror the following:


(i)evidence of the obtaining of, or, with respect to the Seller Consents that
only require notice or filing, the notice or filing with respect to, the Seller
Consents;


(ii)the certificate to be delivered pursuant to Section 6.2(c);


(iii)a certificate of good standing of the Company and each Subsidiary from its
state of organization dated within ten (10) days of the Closing Date;





--------------------------------------------------------------------------------


(iv)evidence reasonably satisfactory to Acquiror that, upon the full payment by
Acquiror of the amounts required by Section 2.3(a)(ii), all Encumbrances in
favor of the holders of Funded Indebtedness covered under clause (i) of the
definition of Funded Indebtedness will be automatically terminated and released
and that the Company and/or Acquiror will be authorized to file and record all
lien release documentation necessary to document the release of such
Encumbrances;


(v)certified copies of the resolutions or consents duly adopted by Seller's sole
member authorizing Seller's execution, delivery and performance of this
Agreement and the other agreements contemplated hereby to which it is a party
and the consummation of all transactions contemplated on its part hereby and
thereby;


(vi)a duly executed copy of an instrument of assignment effecting the transfer
and assignment of such Membership Interests to Acquiror at the Closing in form
and substance reasonably satisfactory to Acquiror; and


(vii)an opinion from the Company's outside regulatory counsel in the form of
Exhibit A hereto.


(b)    At or prior to the Closing, Acquiror shall deliver or cause to be
delivered to Seller:


(i)evidence of the obtaining of, or, with respect to Acquiror Consents that only
require notice or filing, the notice or filing with respect to, the Acquiror
Consents; and


(ii)the certificate to be delivered pursuant to Section 6.3(c).


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER


In each case except as set forth in the Seller Disclosure Schedule, Seller
represents and warrants to Acquiror as follows:


Section 3.1    Organization and Qualification; Equity Interests.


(a)    Each of Seller, BBHI Holdings, the Company, Bresnan Communications,
Bresnan Microwave and Bresnan Digital is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Bresnan of Colorado is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Colorado.
Bresnan of Montana is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Montana. Bresnan of
Utah is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Utah. Bresnan of Wyoming is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Wyoming. Each of BBHI Holdings, the Company and each
Subsidiary has all requisite limited liability company power and authority to
own, lease and operate its respective assets and to carry on the Business as
currently conducted. Each of BBHI Holdings, the Company and each Subsidiary is
duly



--------------------------------------------------------------------------------


qualified to do business and is in good standing as a foreign limited liability
company in each jurisdiction, if any, where the ownership or operation of its
assets or its respective conduct of the Business requires such qualification,
except for failures to be so qualified or in good standing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)    Other than the Subsidiaries, the Company does not own, directly or
indirectly, of record or beneficially, any outstanding Equity Interest in any
Person or have the right or obligation to acquire any Equity Interest or other
interest in any Person. The Company and its Subsidiaries own and have good and
valid title to all of the Equity Interests of each Subsidiary, free and clear of
all Encumbrances.


(c)    The Membership Interests constitute all of the issued and outstanding
Equity Interests in the Company. BBHI Holdings is the sole record owner of, and
has good and valid title to, all of the issued and outstanding Membership
Interests, and Seller is the sole record owner of, and has good and valid title
to, all of the issued and outstanding limited liability company membership
interests of BBHI Holdings, in each case free and clear of any Encumbrance.
Neither Seller nor BBHI Holdings is a party to any Contract (other than this
Agreement and the LLC Agreement) that could, directly or indirectly, restrict
the transfer of, or otherwise restrict the dividend rights, sale or other
disposition of, or subject to any Encumbrance, the Membership Interests. Neither
Seller nor BBHI Holdings is a party to any voting trust, proxy or other
agreement or understanding (other than this Agreement and the LLC Agreement)
with respect to the voting of the Membership Interests or any other Equity
Interest in the Company. Assuming Acquiror has the requisite power and authority
to be the lawful owner of the Membership Interests, upon the sale and delivery
of the Membership Interests as provided in this Agreement, Acquiror will acquire
good and valid title to such Membership Interests, in each case free and clear
of all Encumbrances and free of any limitation or restriction on the right to
vote the Membership Interests, in each case, other than those arising from
Acquiror's ownership or actions. All of the issued and outstanding Equity
Interests in the Company and each of the Subsidiaries have been duly authorized
and validly issued and are fully paid and nonassessable, no Equity Interests of
the Company or any of the Subsidiaries are reserved for issuance and, as of the
Closing Date, there will be no dividends or distributions with respect to any
Equity Interests of the Company that have been declared but not paid. Neither
the Company nor any Subsidiary nor any of their Affiliates has granted any
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound
obligating the Company or any Subsidiary to issue, deliver or sell, or cause to
be issued, delivered or sold, any additional Equity Interests, or obligating the
Company or any Subsidiary to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking.


Section 3.2    Authorization. Seller has full limited liability company power
and authority to execute and deliver this Agreement and any other documents and
instruments to be executed and delivered in connection with the transactions
contemplated by this Agreement (collectively, the “Related Agreements”) to which
it is a party and to perform its obligations hereunder and under such Related
Agreements. BBHI Holdings has full limited liability company power and authority
to perform the actions that this Agreement provides that Seller



--------------------------------------------------------------------------------


shall cause it to take, including consummation of the Transaction. The
execution, delivery and performance by Seller of this Agreement and the Related
Agreements to which it is a party has been duly and validly authorized by all
requisite limited liability company action on behalf of Seller and BBHI
Holdings, and no additional approval, consent or other action is required by
Seller or BBHI Holdings in connection with the execution or delivery by Seller
of this Agreement or the Related Agreements to which it is a party, the
performance by Seller of its obligations hereunder or under the Related
Agreements or the consummation of the Transaction in accordance with the terms
hereof.


Section 3.3    Consents and Approvals. Section 3.3 of the Seller Disclosure
Schedule lists all consents, approvals, waivers, authorizations, advance notices
and filings required to be obtained by Seller, BBHI Holdings, the Company or the
Subsidiaries from, or to be given by Seller, BBHI Holdings, the Company or the
Subsidiaries to, or made by Seller, BBHI Holdings, the Company or the
Subsidiaries with, any Person in connection with the execution, delivery and
performance by Seller of this Agreement, other than those the failure of which
to be obtained or made would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect (the “Seller Consents”).


Section 3.4    Non-Contravention. The execution, delivery and performance by
Seller of this Agreement and the consummation of the Transaction do not and will
not (i) violate any provision of any certificate of formation, articles of
organization, operating agreement or other organizational documents of Seller,
BBHI Holdings, the Company or any Subsidiary, (ii) assuming the receipt or
making of all Seller Consents, violate, or result in any material breach of, or
constitute a material default under, or result in the termination, cancellation,
modification or acceleration (whether after the filing of notice or the lapse of
time or both) of any material right or obligation of the Company or the
Subsidiaries under, or result in a loss of any material benefit to which the
Company or a Subsidiary is entitled under, any Contract, Franchise, Lease or
Demising Lease, or result in the creation of any Encumbrance other than a
Permitted Encumbrance upon any material assets of the Company or any Subsidiary,
or (iii) subject to compliance with the HSR Act, and assuming the receipt or
making of all Seller Consents with respect to Government Entities and of all
Acquiror Consents, violate or result in a breach of or constitute a default
under any Law to which Seller, BBHI Holdings, the Company or a Subsidiary is
subject, or under any Governmental Authorization.


Section 3.5    Binding Effect. Assuming due authorization, execution and
delivery by the other parties hereto, this Agreement constitutes a valid and
legally binding obligation of Seller enforceable against Seller in accordance
with its terms, except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect affecting creditors' rights generally, or by principles
governing the availability of equitable remedies.


Section 3.6    Financial Statements. Set forth in Section 3.6 of the Seller
Disclosure Schedule are true and complete copies of (i) the audited consolidated
balance sheet and audited consolidated statements of operations, changes in
members' equity and cash flows of the Company at and for the fiscal year ended
December 31, 2011 (the “Audited Financial Statements”), (ii) the unaudited
consolidated balance sheet and unaudited consolidated statements of operations,
changes in members' equity and cash flows of the Company at and for



--------------------------------------------------------------------------------


the nine (9) month period ended September 30, 2012 (the “Unaudited 2012
Financial Statements”) and (iii) the monthly profit statements contained in the
System Reports reflecting the categories of “revenues, net” and “operating
expenses, excluding depreciation and amortization expense” for October, November
and December in 2012 (the “Monthly System Profit Statements”). The Audited
Financial Statements and the Unaudited 2012 Financial Statements have been
prepared in accordance with GAAP consistently applied, and fairly present in all
material respects the consolidated financial condition, results of operations,
changes in members' equity and cash flows of the Company as of the dates thereof
or the periods then ended, subject, in the case of the Unaudited 2012 Financial
Statements, to normal year-end adjustments (none of which will be material in
nature or amount) and the absence of notes and similar presentation items
therein. The Company and the Subsidiaries maintain a system of accounting and
internal controls that provides reasonable assurances that financial
transactions are executed in accordance with the authorization of management.
There has been no material complaint, allegation or claim made to the Company or
any Subsidiary with respect to the accounting or auditing practices, procedures,
methodologies or methods or internal controls over financial reporting of the
Company or any of the Subsidiaries. The Monthly System Profit Statements have
been prepared from the system of accounting and internal controls of the Company
and the Subsidiaries that were used to prepare the Audited Financial Statements
and the Unaudited 2012 Financial Statements and fairly present in all material
respects the consolidated net revenues and operating expenses, excluding
depreciation and amortization expense, of the Company for the respective periods
covered thereby.


Section 3.7    Absence of Changes. Since December 31, 2011, (i) the Company and
each Subsidiary have conducted the Business only in the Ordinary Course and in
material compliance with all applicable Laws, (ii) there has not been any event,
occurrence, circumstance, development or condition that, individually or in the
aggregate, has had or would be reasonably expected to have a Material Adverse
Effect and (iii) neither the Company nor any of the Subsidiaries has taken any
of the actions described in clauses (i) through (iii), (v), (vi), (viii), (x)
through (xiv), (xvii) or, as to any of the foregoing clauses, (xxi) of
Section 5.2 (in each case, without giving effect to any of the language
preceding any such clauses).


Section 3.8    Absence of Liabilities. Except as specifically reflected,
reserved against or otherwise disclosed in the Unaudited 2012 Financial
Statements, neither the Company nor any Subsidiary has any Liabilities that
would be required to be reflected in, or disclosed in footnotes to, financial
statements prepared in accordance with GAAP other than (a) Liabilities incurred
in the Ordinary Course since September 30, 2012, (b) Liabilities arising from
compliance by the Company or any Subsidiary with the terms of any Material
Contract listed on Section 3.11 of the Seller Disclosure Schedule and
(c) Liabilities that, individually or in the aggregate, have not had or would
not reasonably be expected to have a Material Adverse Effect.


Section 3.9    Litigation and Claims.


(a)    As of the date hereof, there are no material pending or, to the Company's
Knowledge, threatened civil, criminal or administrative actions, suits, demands,
claims, hearings, proceedings or investigations against or relating to the
Membership Interests or the Company or any of the Subsidiaries.





--------------------------------------------------------------------------------


(b)    None of the Membership Interests or the assets of the Company or any of
the Subsidiaries is subject to any material pending or, to the Company's
Knowledge, threatened order, writ, judgment, award, injunction or decree of any
Government Entity of competent jurisdiction or any arbitrator or arbitrators.


Section 3.10    Franchises; Governmental Authorizations.


(a)    Section 3.10(a) of the Seller Disclosure Schedule contains a list as of
the date of this Agreement of all Governmental Authorizations that are material
to the operation of the Business, including all Franchises whether or not
material, and Company's good faith estimate of the number of Video Customers
under each Franchise as of December 31, 2012. The Systems are in substantial
compliance with such Governmental Authorizations set forth therein. As of the
date hereof, there are no material pending or, to the Company's Knowledge,
threatened audits or investigations, formal or informal notices of noncompliance
(including any claims of breach or default of the Franchises) or similar
proceedings undertaken by Government Entities with respect to any of such
Governmental Authorizations.


(b)    Each Governmental Authorization set forth in Section 3.10(a) of the
Seller Disclosure Schedule is in full force and effect, is not in default and is
valid under all applicable Laws according to their terms. Each Subsidiary has
the authority to operate each Franchise with which it is associated in
Section 3.10(a) of the Seller Disclosure Schedule in accordance with applicable
Law. True, complete and correct copies of all the Governmental Authorizations
(other than the FCC licenses) required to be listed in Section 3.10(a) of the
Seller Disclosure Schedule, including FCC Forms 854R, have been delivered to
Acquiror. As of the date hereof, (i) a valid request for renewal has been duly
and timely filed under the formal renewal procedures established by
Section 626(a) of the Communications Act with the proper Government Entity with
respect to each Franchise that has expired or will expire within thirty
(30) months after the date hereof, (ii) there are no applications by the Company
or any Subsidiary relating to any Franchises pending before any Government
Entity that are material to the Business, (iii) none of the Company or any of
the Subsidiaries has received notice from any Person that any Franchise will not
be renewed or that the applicable Government Entity has challenged or raised any
material objection to or, as of the date hereof, otherwise questioned in any
material respect, the Company's or any of the Subsidiaries' request for any such
renewal under Section 626 of the Communications Act, and the Company and the
Subsidiaries have duly and timely complied in all material respects with any and
all inquiries and demands by any and all Government Entities made with respect
to the Company's or such Subsidiary's requests for any such renewal, and
(iv) none of the Company, any of the Subsidiaries or any Government Entity has
commenced or requested the commencement of an administrative proceeding
concerning the renewal of a material Franchise as provided in Section 626(c)(1)
of the Communications Act. The Company is in material compliance with all rules
and regulations promulgated by the FCC with respect to the procedures for
seeking such renewals.


(c)    With respect to the Franchises, the Company has not made any material
commitment to any Government Entity that is not set forth in the applicable
Franchise made available to Acquiror.





--------------------------------------------------------------------------------


(d)    With respect to any System that is being operated without a Franchise,
the Company or the Subsidiaries have operated such Systems on a continuous basis
since acquiring such System and, to the Company's Knowledge, the respective
predecessors that owned the Systems operated such Systems on a continuous basis
since before January 1, 1984 until such Systems were acquired by the Company or
the Subsidiaries, such that each such System is lawful under Section 621(b)(2)
of the Communications Act. As of the date of this Agreement, no Government
Entity in any such System has requested that the Company, the Subsidiaries or
their respective predecessors enter into a written Franchise agreement.


Section 3.11    Contracts.


(a)    Section 3.11 of the Seller Disclosure Schedule lists as of the date of
this Agreement each of the following written Contracts (it being understood that
Section 3.11 of the Seller Disclosure Schedule does not list any Contract with
subscribers (individual residential subscribers, multiple dwelling units and
commercial establishments)):


(i)any material Contract relating to the use of any public utility facilities,
including pole line, joint pole and master contracts for pole attachment rights
and the use of conduits;


(ii)any Contract relating to the use of any microwave or satellite transmission
facilities;


(iii)any indefeasible right of use or other fiber or cable lease or use
agreement that is material to the operation of the Business;


(iv)any Contract for the purchase or sale of real property or any option to
purchase or sell real property, in either case providing for aggregate payments
by the Company or the Subsidiaries in an amount exceeding $50,000.00;


(v)any Contract requiring payments by the Company or any Subsidiary, or pursuant
to which third parties are required to pay to the Company or any Subsidiary,
individually or in the aggregate with respect to such Contract, in excess of
$200,000.00 annually, other than those that are terminable by the Company or any
Subsidiary on ninety (90) days' notice or less without obligation to make any
material payment;


(vi)any employment or severance agreement to which the Company or any Subsidiary
is a party that is not terminable at will or that contains any severance or
termination pay or other compensatory obligations other than accrued payment
obligations for services rendered prior to the termination date;


(vii)the LLC Agreement;


(viii)any Contract that contains any (A) “most favored nation” or similar
provision in favor of a Person other than the Company or any of the
Subsidiaries, (B) provision expressly requiring the Company or any of the
Subsidiaries to purchase goods or services exclusively from another Person, or
(C) express restriction on the



--------------------------------------------------------------------------------


ability of the Company or any Subsidiary or, after the Closing, any of their
Affiliates, to compete in any business or any geographic area;


(ix)any Contract pursuant to which the Company or any of the Subsidiaries has
incurred or become liable for any Funded Indebtedness that is currently
outstanding;


(x)any Contract pursuant to which the Company or any Subsidiary has agreed, as
of the date of this Agreement, to acquire or dispose of (A) any System, headend,
subscriber, Person, business or all or substantially all the assets of any
Person or business or (B) any other assets other than, in the case of this
clause (B) only, in the Ordinary Course;


(xi)any partnership, joint venture or similar Contract relating to any Person
that is not wholly owned by the Company or any of the Subsidiaries that is
material to the operation of the Business; and


(xii)any Contract between the Company or any Subsidiary, on the one hand, and
any of their Affiliates, on the other hand, that is material to the operation of
the Business.


The Contracts required to be set forth in the foregoing clauses (i) through
(xiii) are referred to herein as the “Material Contracts.”


(b)    Each Material Contract, Lease and Demising Lease is valid and binding on
the Company or the applicable Subsidiary, as the case may be, and, to the
Company's Knowledge, on the other parties thereto, and is in full force and
effect and is enforceable against the Company or the applicable Subsidiary, as
the case may be, except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect affecting creditors' rights generally, or by principles
governing the availability of equitable remedies and other than Material
Contracts to be terminated at Closing, as contemplated by this Agreement, to the
Company's Knowledge, shall continue in full force and effect following the
Closing unless they terminate earlier in accordance with their terms. Neither
the Company nor the Subsidiaries are in breach of or default under any Material
Contract, Lease or Demising Lease, and, to the Company's Knowledge, no event or
circumstance has occurred which, with notice, lapse of time or both, would
constitute a default or breach by the Company or any of the Subsidiaries under
any Material Contract, Lease or Demising Lease, except for any such breaches or
defaults that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. Prior to the date of
this Agreement, neither the Company nor any of the Subsidiaries has received any
written notice of any such default or breach (other than notices of matters that
have been resolved prior to the date hereof without material Liability to the
Company or any of the Subsidiaries) and, to the Company's Knowledge, there does
not exist any default or breach, and no event or circumstance has occurred
which, with notice, lapse of time or both, would constitute a default or breach,
under any Material Contract, Lease or Demising Lease by any party thereto other
than the Company or any of the Subsidiaries, except for any such breaches or
defaults that, individually or in the aggregate, have not had and would not
reasonably be expected to have a



--------------------------------------------------------------------------------


Material Adverse Effect. True, correct and complete copies of all Material
Contracts as in effect as of the date of this Agreement have been delivered to
Acquiror.


(c)    Except as set forth in Section 3.11 of the Seller Disclosure Schedule,
none of the programming agreements applicable solely to the Systems contain any
“forced assignment” provisions requiring the Company or any Subsidiary to
require successors to assume the obligations under such programming agreements.


Section 3.12    Real Property.


(a)    Section 3.12(a) of the Seller Disclosure Schedule sets forth a true,
complete and accurate list as of the date of this Agreement by state of the
address or location and the use within the Business of each parcel of Owned Real
Property, other than easements, rights-of-way and similar interests in real
property. No other Person has any ownership right in any Owned Real Property, or
the right to purchase any portion of Owned Real Property. Section 3.12(a) of the
Seller Disclosure Schedule sets forth all leases, license agreements, subleases
and occupancy agreements in effect as of the date hereof by which the Company or
any Subsidiary leases any portion of the Owned Real Property or Leased Real
Property to any Person (the “Demising Leases”). There are no Leases for any
space in the Owned Real Property which are in effect as of the date hereof,
other than the Demising Leases, and there are no Contracts relating to use or
occupancy of any portion of the Owned Real Property or any oral leases which
will be binding upon any portion of the Owned Real Property. Neither the Company
nor any of the Subsidiaries has exercised any option or right to terminate,
renew or extend the term of any Demising Lease, except as expressly provided in
such Demising Lease in accordance with its terms. The Company has made available
to Acquiror true and complete copies of all Demising Leases.


(b)    Section 3.12(b) of the Seller Disclosure Schedule sets forth a true,
complete and accurate list as of the date of this Agreement of the Leases,
including the use of the subject Leased Real Property within the Business.
Neither the Company nor any of the Subsidiaries has exercised any option or
right to terminate, renew or extend the term of any such Lease, except to the
extent provided in such Lease. True and complete copies of all such Leases have
been made available to Acquiror.


(c)    Each of the Company and each Subsidiary (i) that owns a fee interest in a
parcel of Owned Real Property has good and marketable title thereto, and
(ii) that leases Leased Real Property pursuant to a Lease has a valid leasehold
interest therein (subject to expiration of such Lease in accordance with its
terms), except to the extent that the failure to have any such valid leasehold
interest would not reasonably be expected to have a Material Adverse Effect, and
in the case of each of clauses (i) or (ii) free and clear of all Encumbrances
other than Permitted Encumbrances.


(d)    To the Company's Knowledge, the ownership, occupancy, use and operation
of the Owned Real Property and the Leased Real Property does not violate in any
material respect any instrument of record or agreement affecting such property.





--------------------------------------------------------------------------------


(e)    The Owned Real Property and Leased Real Property constitute all of the
real property owned, leased or occupied in connection with the Business as of
the date of this Agreement. There is no Person in possession or Person having
any right to occupy any of the Owned Real Property and Leased Real Property
other than (i) the Company and the Subsidiaries and (ii) Persons occupying or
having the right to occupy any of the Owned Real Property and Leased Real
Property pursuant to Demising Leases. There are no outstanding agreements,
options, rights of first offer or rights of first refusal to purchase any Owned
Real Property or, to the Company's Knowledge, any interest of a tenant under the
applicable Lease with respect to any Leased Real Properties.


(f)    There are no pending or, to the Company's Knowledge, threatened (i)
appropriation, condemnation, eminent domain or like proceedings relating to the
Owned Real Property or, to the Company's Knowledge, the Leased Real Property or
(ii) proceedings to change the zoning classification, variance, special use, or
other applicable land use law of any portion of the Owned Real Property or, to
the Company's Knowledge, the Leased Real Property, except to the extent such
proceedings would not reasonably be expected to have a Material Adverse Effect.


(g)As of the date of this Agreement, none of the Owned Real Property or the
Leased Real Property has suffered any material damage by fire or other casualty
that has not been or will not prior to the Closing have been repaired and
restored in all material respects, except for damage that would not,
individually or in the aggregate, materially impair the use of such property in
the conduct of the Business.


Section 3.13    Tangible Personal Property; Sufficiency of Assets. All material
items of Fixtures and Equipment are, in the aggregate (and with due
consideration for reasonable wear and tear and the age of each specific item of
Fixtures and Equipment), in sufficient operating condition and repair for their
respective present uses and operation. Each of the Company and each Subsidiary
(i) that owns any material item of Fixtures and Equipment has good and valid
title thereto and (ii) that leases any material item of Fixtures and Equipment
has a valid leasehold interest therein (subject to expiration of any applicable
Contract in accordance with its terms), except to the extent that the failure to
have any such valid leasehold interest would not reasonably be expected to have
a Material Adverse Effect, and in the case of each of clauses (i) and (ii), free
and clear of all Encumbrances other than Permitted Encumbrances. At the Closing
and taking into account the rights of the Company and the Subsidiaries under the
Transition Services Agreement, the Company and the Subsidiaries will own, or
have a valid legal right to use, sufficient property, assets and other rights
(whether tangible or intangible) to be able to lawfully operate and conduct the
Business and the operations of the Company and the Subsidiaries in substantially
the same manner as they are currently conducted, in each case except for any
intellectual property not owned by the Company and the Subsidiaries and the
assets, employees and services set forth in Section 3.13 of the Seller
Disclosure Schedule. Each of the Company and each Subsidiary owns inventory,
plant replacement materials and customer premises equipment at levels (by device
type) consistent with the Company's and the Subsidiaries' past practice in the
Ordinary Course and, with respect to customer premises equipment only, of a
quantity (by device type) sufficient to enable Acquiror to conduct the Business,
as it is conducted by Seller as of the date of this Agreement, for at least a
30-day period following the Closing Date.



--------------------------------------------------------------------------------


Section 3.14    Benefit Plans.


(a)    All material compensation and benefit plans, contracts (including
employment, severance and change in control agreements), policies or
arrangements covering current or former Employees and current or former
directors of the Company, the Subsidiaries, or their ERISA Affiliates,
including, but not limited to, “employee benefit plans” within the meaning of
Section 3(3) of ERISA, and deferred compensation, severance, stock option, stock
purchase, stock appreciation rights, stock based, incentive and bonus plans (the
“Benefit Plans”) as of the date of this Agreement are listed on Section 3.14(a)
of the Seller Disclosure Schedule. True and complete copies of all Benefit Plans
of the Company, the Subsidiaries, and ERISA Affiliates, including, but not
limited to, any trust instruments, insurance contracts and, with respect to any
employee stock ownership plan, loan agreements forming a part of any Benefit
Plans, and all amendments thereto, (or, if unwritten, a written description of
such Benefit Plan) have been made available to Acquiror.


(b)    None of the Benefit Plans are “multiemployer plans” within the meaning of
Section 3(37) of ERISA, the Company, the Subsidiaries or their ERISA Affiliates
have not contributed to a multiemployer plan within the past six years, and the
Company, the Subsidiaries and their ERISA Affiliates have not incurred and do
not expect to incur any withdrawal liability under Subtitle E of Title IV of
ERISA.


(c)    Each of the Benefit Plans is in material compliance with ERISA (where
applicable), the Code and other applicable laws. Each Benefit Plan which is
subject to ERISA (an “ERISA Plan”) that is an “employee pension benefit plan”
within the meaning of Section 3(2) of ERISA (a “Pension Plan”) intended to be
qualified under Section 401(a) of the Code, has received a favorable
determination letter from the Internal Revenue Service and the Company, the
Subsidiaries and their ERISA Affiliates are not aware of any circumstances
likely to result in the loss of the qualification of any such plan under
Section 401(a) of the Code. Each trust in which such Pension Plan assets are
held is exempt from tax pursuant to Section 501(a) of the Code.


(d)    Nothing done or omitted to be done and no transaction or holding of any
asset under or in connection with any Benefit Plan has made or will make the
Company, the Subsidiaries or any ERISA Affiliate, or any officer or director of
the Company, the Subsidiaries or any ERISA Affiliate, subject to any Liability
under Title I or ERISA or any Liability for any tax under Section 4972 or
Sections 4975 through 4980G, inclusive.


(e)    None of the Benefit Plans is a “single-employer plan”, within the meaning
of Section 4001(a)(15) of ERISA, and no liability Title IV of ERISA has been or
is expected to be incurred by the Company, the Subsidiaries or their ERISA
Affiliates.


(f)    All contributions required to be made under each Benefit Plan have been
timely made and all obligations in respect of each Benefit Plan have been
properly accrued and reflected in the financial statements of the Company, the
Subsidiaries or their ERISA Affiliates.


(g)    Under each Benefit Plan where relevant, as of the last day of the most
recent plan year ended prior to the date hereof, the present value of all
benefit liabilities did not



--------------------------------------------------------------------------------


exceed the then current value of the assets of such Benefit Plan, and there has
been no material change in the financial condition of the Benefit Plan since the
last day of the most recent plan year. The Company, the Subsidiaries and its
ERISA Affiliates have no material unfunded liabilities with respect to any such
Benefit Plan.


(h)No Benefit Plan is maintained in connection with any trust described in Code
Section 501(c)(9).


(i)The Company, the Subsidiaries, and their ERISA Affiliates have no obligations
for post-retirement health and life benefits under any ERISA Plan (or under any
other agreement), except as may be required under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.


(j)To the Knowledge of the Company, there have been no prohibited transactions
with respect to any Benefit Plan. No fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any such Benefit Plan. No action, suit, proceeding, hearing or investigation
with respect to the administration or the investment of the assets of any
Benefit Plan (other than routine claims or benefits) is pending or, to the
Company's Knowledge is threatened. The Company has no Knowledge of any basis for
any such action, suit, proceeding, hearing or investigation.


(k)There has been no amendment to, announcement by the Company, any of the
Subsidiaries or ERISA Affiliates relating to, or change in employee
participation or coverage under, any Benefit Plan of the Company, any
Subsidiary, or ERISA Affiliate which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. No complete or partial termination or modification of
any Benefit Plan of the Company, any Subsidiary, or ERISA Affiliate has occurred
or is expected to occur.


(l)Neither the execution of this Agreement, approval of this Agreement by Seller
nor the consummation of the Transaction will (i) entitle any employees of the
Company or any of the Subsidiaries to severance pay or any increase in severance
pay upon any termination of employment after the date hereof, (ii) accelerate
the time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Benefit Plans, (iii) limit or restrict the right of the Company, ERISA
Affiliate or, after the consummation of the Transaction, Acquiror to merge,
amend or terminate any of the Benefit Plans or (iv) result in payments under any
of the Benefit Plans which would not be deductible under Section 162(m) or
Section 280G of the Code.


(m)The Company has classified all individuals who perform services for them
correctly under each Benefit Plan, ERISA, the Code and other applicable law as
common law employees, independent contractors or leased employees.


Section 3.15    Labor Relations. As of the date hereof, there is no collective
bargaining or other labor union agreement applicable to any of the Employees,
and no collective bargaining



--------------------------------------------------------------------------------


agreement is being negotiated by the Company or the Subsidiaries with respect to
any of the Employees. As of the date hereof, to the Company's Knowledge, there
is no effort by or on behalf of any labor union to organize any Employees. As of
the date hereof, there is no labor dispute or strike pending against the Company
or the Subsidiaries that would reasonably be expected to interfere in any
material respect with the operation of the Business. Neither the Company nor any
of its Affiliates has effectuated a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification Act, or any similar state or local law
(the “WARN Act”)) or a “mass layoff” (as defined in the WARN Act) involving
employees working at the Company or any of the Subsidiaries in the past two
(2) years and as of the Closing Date, not more than twenty-five (25) employees
of the Company or any of the Subsidiaries working at a single site of employment
will have experienced an “employment loss” (as defined in the WARN Act) in the
past ninety (90) days.


Section 3.16    FCC and Copyright Compliance; Rate Regulation.


(a)    The Company (i) has made all material filings and other submissions
required to be made with the FCC in connection with the Business and (ii) has
provided all material notices to customers of the Business required under the
Communications Act, other than such filings and notices the failure of which to
be made or provided would not reasonably be expected to have a Material Adverse
Effect. The Company has not received any written notice from the FCC (a) that it
has not made such material filings or not provided such material notices or
(b) that any rates charged for services provided by the Systems are not
permitted rates under the rules and regulations of the FCC or (c) alleging that
it is not in material compliance with the rules and regulations of the FCC.


(b)    Bresnan Communications (i) has filed with the U.S. Copyright Office all
required Statements of Account with respect to the Business that were required
to have been filed since July 1, 2007, in accordance with the Copyright Act of
1976, as amended, and regulations promulgated pursuant thereto, (ii) has paid
all royalty fees, supplemental royalties, fees and other sums payable with
respect to the Business since July 1, 2007, except where the failure to file
such Statements of Account or pay such fees would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (iii)
has not received any notice from the U.S. Copyright Office that any material
additional fees are owed.



--------------------------------------------------------------------------------


Section 3.17    Environmental Matters.


(a)    Between December 15, 2010 and the date of this Agreement, the Company,
the Subsidiaries, the Business and the Owned Real Property (while owned by the
Company) have been in compliance with all applicable Environmental Laws, except
for non-compliance which could not reasonably be expected to result in the
Company or its Subsidiaries incurring material Liabilities under Environmental
Laws.


(b)    As of the date hereof, the Company has not received any written notice of
any violation or alleged violation of, or any Liability under, any Environmental
Law relating to the operation of the Business, the Owned Real Property or the
Leased Real Property by the Company or the Subsidiaries that would reasonably be
expected to result in the Company or its Subsidiaries incurring material
Liabilities under Environmental Laws.


(c)    Section 3.17(c) of the Seller Disclosure Schedule sets forth all
underground storage tanks on any parcel of Owned Real Property, or to the
Company's Knowledge, on any parcel of Leased Real Property, except as would not
reasonably be expected to result in the Company or its Subsidiaries incurring
material Liabilities under Environmental Laws.


Section 3.18    Taxes.


(a)    All material Tax Returns that are required to have been filed with
respect to the Company and the Subsidiaries have been timely filed, and all
material Taxes that are payable by or with respect to the Company and the
Subsidiaries or with respect to the Business have been timely paid.


(b)    There are no outstanding deficiencies asserted by a Government Entity for
Taxes payable by or with respect to the Company and the Subsidiaries or with
respect to the Business for any Taxes that that are unpaid, other than with
respect to the Montana Tax Disputes.


(c)    No claim has been made in writing (or otherwise threatened to the
Company's Knowledge) by a Government Entity in a jurisdiction where the Company
or the Subsidiaries do not file or where the Seller does not file with respect
to the Company or any Subsidiary Tax Returns that the Company, any Subsidiary or
the Seller with respect to the Company, any Subsidiary or the Business is or may
be subject to taxation by that jurisdiction.


(d)    No agreements or waivers exist providing for an extension of time with
respect to payment by or on behalf of, or assessment against, the Company and
the Subsidiaries or Seller on behalf of the Company or any Subsidiary or the
Business in respect of any material Taxes. None of the Company, the Subsidiaries
or the Seller on behalf of the Company or any Subsidiary is or has been a party
to or bound by any Tax sharing or allocation agreement.


(e)    No private letter rulings, technical advice memoranda, closing agreements
or rulings have been entered into or issued by any Government Entity with
respect to the Company, the Subsidiaries or the Business.





--------------------------------------------------------------------------------


(f)    There is no lien for Taxes upon any of the assets of the Company or the
Subsidiaries, other than Permitted Encumbrances.


(g)    None of the Company, the Subsidiaries or the Seller on behalf of the
Company, any Subsidiary or the Business has engaged in any listed transaction
referred to in Treasury Regulation Section 1.6011-4.


(h)    The Company and each of the Subsidiaries have always been properly
treated as other than an association treated as a corporation for U.S. federal
income tax purposes.


Section 3.19    Compliance with Laws. The Company and the Subsidiaries are in,
and the Business is being conducted in, material compliance with all applicable
Laws. Neither the Company nor any of the Subsidiaries has received any written
notice alleging any material violation under any applicable Law except for
violations that have been cured or remedied on or prior to the date hereof.
Nothing in this representation addresses or shall be deemed to address any
compliance issue that is addressed by any other representation or warranty
contained herein.


Section 3.20    Subscribers; System Information.


(a)    Section 3.20(a) of the Seller Disclosure Schedule sets forth the
aggregate numbers of Digital Customers, High-Speed Data Customers, Video
Customers and Voice Customers of the Business as of December 31, 2012.


(b)    Section 3.20(b) of the Seller Disclosure Schedule sets forth as of
December 31, 2012, (i) the approximate aggregate number of two-way aerial and
underground plant miles of the Systems and for each headend located in the
Systems, (ii) the capacity in MHz to which such plant miles have been
constructed, (iii) the approximate number of homes passed by the Systems' plant
and for each headend located in the Systems (provided that for purposes hereof,
“homes” includes each single-family home, individual dwelling unit within a
multifamily complex and commercial establishment), and (iv) a description of
basic and option or tier services available and the rates charged in the
Business.


(c)    None of the Company or any of the Subsidiaries, directly or indirectly,
owns any Systems other than the cable systems listed on Section 3.20(c) of the
Seller Disclosure Schedule. None of the Company or any of the Subsidiaries,
directly or indirectly, manages or operates any Systems which it does not,
directly or indirectly, wholly own, and none of the Company or any of the
Subsidiaries, directly or indirectly, owns any Systems that it does not,
directly or indirectly, manage and operate.


Section 3.21    Programming. Section 3.21 of the Seller Disclosure Schedule
contains the channel line-up for each System as in effect on the date hereof and
lists the broadcast stations that have elected must-carry or retransmission
consent status with respect to the Systems as of the date hereof. Each station
carried by the Systems is carried pursuant to a retransmission consent
agreement, must-carry election (including default must-carry elections, where no
election was made) or other programming agreement or arrangement.


Section 3.22    Intellectual Property. The Company and its Subsidiaries have (i)
good and valid title to all Intellectual Property owned by them, free and clear
of all Encumbrances, other



--------------------------------------------------------------------------------


than Permitted Encumbrances and (ii) a license or otherwise a valid right to use
all Intellectual Property used in the conduct of the Business, free and clear of
all Encumbrances, other than Permitted Encumbrances, other than, in the case of
clause (ii), any license or other valid rights the absence of which,
individually or in the aggregate, does not have and would not reasonably be
expected to have a Material Adverse Effect. To the Knowledge of the Company,
neither the Company nor any of its Subsidiaries is infringing upon the
Intellectual Property rights of any other Person in any material respect. To the
Knowledge of the Company, no third party is infringing upon the Intellectual
Property rights of the Company or any of its Subsidiaries in any material
respect. Section 3.22 of the Seller Disclosure Schedule sets forth all patents,
federally registered trademarks and service marks and registered copyrights, and
any pending applications therefor, and any Internet domain names owned by the
Company or any of its Subsidiaries. Except as set forth Section 3.22 of the
Seller Disclosure Schedule, neither the Company nor any of its Subsidiaries has
received any written notice that remains unresolved alleging that the Company or
any of its Subsidiaries has violated, infringed or misappropriated any
Intellectual Property rights of any other Person.


Section 3.23    Bonds. Section 3.23 of the Seller Disclosure Schedule sets
forth, as of the date hereof, all material franchise, construction, fidelity,
performance and other bonds, guaranties in lieu of bonds and letters of credit
posted by the Company or any Subsidiary.


Section 3.24    Organizational Documents. Complete and correct copies of the
organizational documents of the Company and each Subsidiary have been made
available to Acquiror. Each such organizational document is true, accurate,
complete and in full force and effect.


Section 3.25    Finders' Fees. Except for fees to certain financial advisors
that will be paid exclusively by Seller, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of the Company or the Subsidiaries and who is entitled to any fee or
commission from the Company or the Subsidiaries in connection with the
Transaction.


Section 3.26    Affiliate Transactions. There are no material services,
transactions, Contracts, Liabilities or obligations between the Company or any
of the Subsidiaries, on the one hand, and any current or former officer,
employee, director, 5% or greater equity holder or Affiliate of the Company or
any of the Subsidiaries or any Affiliate of any such officer, employee,
director, 5% or greater equity holder or Affiliate, on the other hand, other
than as set forth in any employment Contract with any such employee and any
transaction, Contract, Liability or obligation solely between or among the
Company and/or one or more of the Subsidiaries wholly-owned by the Company, that
are in effect and unfulfilled or unsatisfied (the items required to be set forth
in Section 3.26 of the Seller Disclosure Schedule, collectively, the “Affiliate
Transactions”). Neither the Company nor any of the Subsidiaries provides
material assets, services or facilities to any such officer, employee, director,
equity holder or Affiliate other than in connection with any such employee's
employment or pursuant to any Contract identified on Section 3.26 of the Seller
Disclosure Schedule and no such officer, employee, director, equity holder or
Affiliate has any ownership interest in any material assets or properties owned
or used by the Company or any of the Subsidiaries to conduct their businesses
other than as a result of ownership of Equity Interests of the Company. Each
Affiliate Transaction (other



--------------------------------------------------------------------------------


than the portion of the intercompany payables by the Company to Seller related
to third-party vendor payments made by Seller on behalf of the Company measured
as of the Closing Time, which the parties agree will be included in Current
Liabilities and those expressly provided for in the Transition Services
Agreement), including any obligation outstanding under any such Affiliate
Transaction, will be fully paid or satisfied and will terminate as to the
Company and the Subsidiaries, and be of no further force and effect with respect
to the Company and the Subsidiaries at and after the Closing Date.


Section 3.27    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, Acquiror
acknowledges (a) that neither Seller nor any other person on behalf of Seller
makes any other express or implied representation or warranty with respect to
Seller, BBHI Holdings, the Company or the Subsidiaries or with respect to any
other information provided to Acquiror in connection with the Transaction and
(b) except in the case of fraud, that neither Seller nor any other person will
have or be subject to any liability or indemnification obligation to Acquiror or
any other person resulting from the distribution to Acquiror, or Acquiror's use,
of any such information, including any information, documents, projections,
forecasts or other material made available to Acquiror in certain “data rooms”
or management presentations or in any other form in expectation of, or in
connection with, the Transaction.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF ACQUIROR


Acquiror represents and warrants to Seller as follows:
Section 4.1    Organization and Qualification. Acquiror is a limited liability
company and is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite power and authority to own,
lease and operate its assets and to carry on its business as currently
conducted.


Section 4.2    Authorization. Acquiror has full power and authority to execute
and deliver this Agreement and the Related Agreements to which it is a party and
to perform its obligations hereunder and under such Related Agreements. The
execution, delivery and performance by Acquiror of this Agreement and the
Related Agreements to which it is a party has been duly and validly authorized
by all requisite action on behalf of Acquiror, and, subject to compliance with
the HSR Act, no additional authorization or consent is required in connection
with the execution and delivery and performance by Acquiror of this Agreement
and the Related Agreements to which it is a party.


Section 4.3    Consents and Approvals. Section 4.3 of the Acquiror Disclosure
Schedule lists all Acquiror Consents, other than such Acquiror Consents the
failure of which to be obtained or made would not individually reasonably be
expected to impair or delay in any material respect Acquiror's ability to
perform its obligations hereunder.


Section 4.4    Non-Contravention. The execution, delivery and performance by
Acquiror of this Agreement, and the consummation of the Transaction, do not and
will not (i) violate any provision of the certificate of organization or
operating agreement or other



--------------------------------------------------------------------------------


organizational documents of Acquiror, (ii) assuming the receipt or making of all
Acquiror Consents with respect to Persons that are not Government Entities,
violate, or result in a material breach of, or constitute a material default
under, or result in the termination, cancellation, modification or acceleration
(whether after the filing of notice or the lapse of time or both) of any
material right or obligation of Acquiror under, or result in a loss of any
material benefit to which Acquiror is entitled under, any contract, agreement or
arrangement to which it is a party, or result in the creation of any Encumbrance
upon any of its assets, or (iii) subject to compliance with the HSR Act, and
assuming the receipt or making of all Acquiror Consents with respect to
Government Entities and of all Seller Consents, violate or result in a material
breach of or constitute a default under any Law to which Acquiror is subject,
other than violations, breaches, defaults, terminations, cancellations,
modifications, accelerations or Encumbrances that, individually or in the
aggregate, would not reasonably be expected to materially impair or delay
Acquiror's ability to perform its obligations hereunder.


Section 4.5    Binding Effect. Assuming due authorization, execution and
delivery by the other parties hereto, this Agreement constitutes a valid and
legally binding obligation of Acquiror enforceable against Acquiror in
accordance with its respective terms, except insofar as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect affecting creditors' rights generally,
or by principles governing the availability of equitable remedies.


Section 4.6    Availability of Funds.


(a)    Acquiror understands and acknowledges that under the terms of this
Agreement, Acquiror's consummation of the Transaction is not in any way
contingent upon or otherwise subject to Acquiror's consummation of any financing
arrangements, Acquiror's obtaining of any financing or the availability, grant,
provision or extension of any financing to Acquiror.


(b)    The obligations of Acquiror under this Agreement are not subject to any
conditions regarding the ability of Acquiror, any of its Affiliates or any other
Person to obtain financing for the consummation of the Transaction.


(c)    At and subject to the Closing, Acquiror will have sufficient funds to
(i) pay the Final Consideration, (ii) pay any and all fees and expenses required
to be paid by Acquiror in connection with the Transaction, and (iii) satisfy all
of the other payment obligations of Acquiror contemplated hereunder.


Section 4.7    Litigation and Claims. As of the date hereof, there are no civil,
criminal or administrative actions, suits, demands, claims, hearings,
proceedings or investigations pending against or relating to Acquiror or any of
its Affiliates that, individually or in the aggregate, would reasonably be
expected to materially impair or delay Acquiror's ability to effect the Closing.
Neither Acquiror nor any of its Affiliates is subject to any order, writ,
judgment, award, injunction or decree of any Government Entity of competent
jurisdiction or any arbitrator or arbitrators that, individually or in the
aggregate, would reasonably be expected to materially impair or delay Acquiror's
ability to effect the Closing.





--------------------------------------------------------------------------------


Section 4.8    Finders' Fees. Except for fees to certain financial advisors that
shall be paid exclusively by Acquiror, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Acquiror or any Affiliate of Acquiror and who is entitled to any
fee or commission from Acquiror in connection with the Transaction.


Section 4.9    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither Acquiror
nor any other Person is making or has made any other express or implied
representation or warranty on behalf of, or with respect to, Acquiror.


ARTICLE V.
COVENANTS


Section 5.1    Access and Information.


(a)    From the date hereof until the Closing, subject to reasonable rules,
regulations and policies of the Company and any applicable Laws, Seller shall,
and shall cause BBHI Holdings, the Company and the Subsidiaries to, (i) afford
Acquiror and its Representatives reasonable access, during regular business
hours and upon reasonable advance notice, to the employees of the Company and
the Subsidiaries, (ii) furnish or cause to be furnished to Acquiror any
financial and operating data and other information that is available with
respect to the Company and the Business as Acquiror from time to time reasonably
requests, including internally generated subscriber, accounts receivable and
other operational reports with respect to the Business that are produced in the
Ordinary Course, (iii) furnish or cause to be furnished to Acquiror any
information relating to the Company or the Subsidiaries and such other
assistance as is reasonably necessary to satisfy the periodic reporting
obligations of Acquiror and its Affiliates and (iv) instruct the employees of
the Company and the Subsidiaries, and its counsel and financial advisors, to
reasonably cooperate with Acquiror in connection with the foregoing; provided
that in no event shall Acquiror have access to any information that (x) based on
advice of Seller's counsel, would violate applicable Laws, including U.S.
Antitrust Laws, or would destroy any legal privilege, or (y) in Seller's
reasonable judgment, would (A) result in the disclosure of any trade secrets or
other proprietary or confidential information of third parties or (B) violate
any obligation of BBHI Holdings, the Company, the Subsidiaries or any Affiliate
of any of the foregoing with respect to confidentiality; provided that in each
case Seller, BBHI Holdings, the Company and the Subsidiaries shall have used
commercially reasonable efforts to permit the disclosure of such information; it
being understood that Acquiror shall reimburse Seller promptly for out-of-pocket
reasonable expenses of Seller, BBHI Holdings, the Company, the Subsidiaries or
any of their Affiliates incurred in complying with any such request by or on
behalf of Acquiror. All information received pursuant to this Section 5.1(a)
shall be governed by the terms of the Confidentiality Agreement.


(b)    For a period of seven years after the Closing Date or, if shorter, the
applicable period specified in Acquiror's document retention policy, Acquiror
shall retain all Books and Records in existence on the Closing Date, and to the
extent permitted by Law and confidentiality obligations existing as of the
Closing Date, to grant to Seller and its Representatives during regular business
hours and subject to reasonable rules and regulations,



--------------------------------------------------------------------------------


the right, subject to Seller reimbursing Acquiror, the Company, the Subsidiaries
and any of their Affiliates for all out of pocket expenses incurred by them in
complying with any such request at the expense of Seller, (i) to inspect and
copy the Books and Records to the extent they relate to periods prior to the
Closing Date and (ii) to have personnel of Acquiror and its Affiliates made
available to them or to otherwise cooperate to the extent reasonably necessary,
including in connection with (A) preparing and filing Tax Returns or any Tax
inquiry, audit, investigation or dispute, or (B) any litigation or
investigation. During the period from the date of this Agreement until the date
that is seven (7) years from the date of this Agreement, no Books and Records
relating to periods prior to the Closing Date shall be destroyed by Acquiror
without first advising Seller in writing and giving Seller a reasonable
opportunity to inspect and copy such Books and Records in accordance with this
Section 5.1(b).


(c)    For a period of seven years after the Closing Date or, if shorter, the
applicable period specified in Seller's document retention policy, Seller shall
(x) retain all of its books and records that relate to the Company and its
Subsidiaries, the Systems, or the Business which are in existence on the Closing
Date, and (y) to the extent permitted by Law and confidentiality obligations
existing as of the Closing Date, grant to Acquiror and its Representatives
during regular business hours and subject to reasonable rules and regulations,
the right, subject to Acquiror reimbursing Seller and any of its Affiliates for
all out of pocket expenses incurred by them in complying with any such request
at the expense of Acquiror, (i) to inspect and copy such books and records to
the extent they relate to the Company and its Subsidiaries, the Systems, or the
Business during periods prior to the Closing Date and (ii) to have personnel of
Seller and its Affiliates made available to them or to otherwise cooperate to
the extent reasonably necessary, including in connection with (A) preparing and
filing Tax Returns or any Tax inquiry, audit, investigation or dispute, or (B)
any litigation or investigation. During the period from the date of this
Agreement until the date that is seven years from the date of this Agreement, no
books and records that relate to the Company and its Subsidiaries, the Systems,
or the Business for periods prior to the Closing Date shall be destroyed by
Seller without first advising Acquiror in writing and giving Acquiror a
reasonable opportunity to inspect and copy such books and records in accordance
with this Section 5.1(c). For the avoidance of doubt, nothing in this
Section 5.1(c) requires Seller to grant access to the Tax Returns of Seller or
the Seller's Affiliates, except such portions of such Tax Returns for taxable
periods (or portions thereof) ending on or before the Closing Date as relate to
the Company, the Subsidiaries and the Business and as necessary for the Acquiror
to prepare and file any Tax Return or any Tax inquiry, audit, investigation or
dispute.


(d)    Prior to the Closing, Acquiror shall use all subscriber information (as
hereinafter defined) that was obtained prior to the Closing from the Company,
the Subsidiaries or any Affiliate of any of the foregoing only in compliance
with Sections 222 and 631 of the Communications Act and all other Laws governing
the use, collection, disclosure and storage of such information. For purposes
hereof, “subscriber information” means personally identifiable information
pertaining to customers, including names, telephone numbers, e-mail and billing
addresses, credit card numbers and expiration dates and bank account numbers and
routing numbers.


(e)    Prior to the Closing, Seller shall deliver to Acquiror (i) within 10 days
after the end of each calendar month reports showing (A) monthly profit
statements reflecting the



--------------------------------------------------------------------------------


categories of revenues, net set forth on the CSG-318 billing reports for the
Systems, and operating expenses (excluding depreciation and amortization); and
(B) residential customers by product and bundle; in each case, on a consolidated
basis and for each System as of the last day of such month (collectively, the
“System Reports”); (ii) within 45 days after the completion of each fiscal
quarter of the Company, (A) the Company's consolidated unaudited balance sheet
as of the end of such fiscal quarter, and the Company's related consolidated
statements of operations, changes in members' equity and cash flows; and (B) a
consolidated capital expenditure summary; in each case for the period from the
end of the Company's most recently completed fiscal year to the end of such
fiscal quarter; and (iii) within 75 days after the completion of each fiscal
year, the Company's consolidated audited balance sheet as of the end of such
fiscal year, and the Company's related consolidated statements of operations,
changes in members' equity and cash flows.


Section 5.2    Conduct of Business. From the date hereof to the Closing, except
as otherwise contemplated by this Agreement or as set forth in Section 5.2 of
the Seller Disclosure Schedule or as Acquiror otherwise agrees in writing in its
sole discretion, Seller shall cause the Company and the Subsidiaries to,
(a) conduct the Business in the Ordinary Course and use commercially reasonable
efforts to preserve intact the Business and their relationships with customers,
suppliers, creditors and employees; (b) use commercially reasonable efforts to
retain all of the Franchises, including performing all obligations under all of
the Franchises and using commercially reasonable efforts to renew any material
Governmental Authorizations that expire prior to the Closing Date; and (c) use
commercially reasonable efforts to implement all rate changes provided for in
Section 5.2 of the Seller Disclosure Schedule.  From the date hereof to the
Closing, except for the items set forth in Section 5.2 of the Seller Disclosure
Schedule (other than the exceptions to clause (xi) below stated therein) or to
which Acquiror otherwise consents in writing (which consent (A) shall not be
unreasonably withheld or delayed with respect to clauses (xi) through (xiv)
below, and (B) may be given or withheld in Acquiror's sole discretion with
respect to all of the other clauses of this Section 5.2), Seller shall cause the
Company and the Subsidiaries not to:


(i)incur, create or assume any Encumbrance on any of the assets of the Company
that will remain in existence at the Closing, other than a Permitted
Encumbrance;


(ii)sell, lease, license, transfer, encumber, or otherwise dispose of any
(A) Systems, headends or subscribers or (B) other material assets of the Company
other than, in the case of this clause (B) only, in the Ordinary Course (other
than in each case to the Company or a Subsidiary); in each case except for
Permitted Encumbrances and except as expressly required by the terms of any
Contract entered into prior to the date of this Agreement and disclosed in the
Seller Disclosure Schedule;


(iii)(A) enter into, modify, renew or amend any programming Contracts applicable
solely to the Company and/or the Subsidiaries (and not also to Seller or any of
its other Affiliates), (B) enter into or obtain any other Material Contract,
Lease or Governmental Authorization, other than in the Ordinary Course;
(C) modify, renew, suspend, abrogate, terminate or amend in any material respect
any other Material Contract or any Lease, other than in the Ordinary Course, (D)
modify, renew, suspend,



--------------------------------------------------------------------------------


abrogate, terminate or amend in any material respect any Governmental
Authorization, other than renewals and extensions in the Ordinary Course and on
the same terms; or (E) reject or repudiate any Material Contract or any Lease or
Governmental Authorization;


(iv) fail to timely file valid requests for renewal under Section 626 of the
Communications Act with the proper Government Entity with respect to all
Franchises that shall expire within 36 months after any date between the date of
this Agreement and the Closing Date;


(v)modify, suspend, abrogate, amend or terminate any of the organizational
documents of the Company or the Subsidiaries;


(vi)(A) authorize or issue any Equity Interest or class of Equity Interests in
the Company or the Subsidiaries; or (B) cancel, redeem or repurchase any of the
Membership Interests;


(vii)(A) incur, create, assume or guarantee any Funded Indebtedness other than
any Funded Indebtedness incurred in the Ordinary Course; or (B) make any loans,
advances or capital contributions to, or investments in, any other Person (other
than to or in the Company or any Subsidiary);


(viii)except as described in Section 3.14(l) of the Seller Disclosure Schedule,
(A) grant or provide, or agree to grant or provide, any severance or termination
payments or benefits to any of its directors, officers or employees,
(B) increase the compensation, bonus or pension, welfare, severance or other
benefits of, pay any bonus to, or make any new equity awards to any of its
directors or Employees, other than any increases in salary and bonuses in the
Ordinary Course (it being agreed that any increase of more than 5% on an
annualized basis in the combined salary and bonus of any individual shall be
deemed to be outside the Ordinary Course), (C) establish, adopt, amend or
terminate any Benefit Plan of the Company or any Subsidiary, (D) take any action
to accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Benefit Plan of the Company, any
Subsidiary, or their ERISA Affiliates, to the extent not already provided in any
such Benefit Plan or (E) except as required by applicable Law, pay or agree to
pay or increase or agree to increase any pension, retirement allowance,
severance, deferred compensation, or other employee benefit not already required
or provided for under any existing plan, agreement, policy or arrangement to any
Employee;


(ix)settle any claim, action, arbitration, dispute or other proceeding material
to the Transaction or the Business before or after Closing;


(x)sell, assign, transfer, encumber or otherwise dispose of any Equity Interests
in the Company or any of the Subsidiaries to any Person (other than Acquiror or
a designee thereof), or cause or permit the Company or any of the Subsidiaries
to engage in any merger, consolidation or other restructuring or
recapitalization event, or liquidate or terminate the existence of the Company
or any of the Subsidiaries;





--------------------------------------------------------------------------------


(xi)acquire (A) any System, headend, subscriber, Person, business or all or
substantially all of the assets of any Person or business or (B) any other
assets, other than, in the case of this clause (B) only, in the Ordinary Course,
in each case except as expressly required by the terms of any Contract entered
into prior to the date of this Agreement and disclosed in the Seller Disclosure
Schedule;


(xii)make any change in its accounting policies, practices or procedures from
those used to prepare the Audited Financial Statements unless such change is
required by GAAP, manage payables, receivables or working capital or modify
credit policies other than in the Ordinary Course;


(xiii)fail to file, in a manner consistent with the Company's and the
Subsidiaries' past practice, all Tax Returns of the Company and each Subsidiary
required to be filed on or before the Closing Date;


(xiv)make or rescind any material Tax election, settle or compromise any
material claim by a Government Entity for Taxes payable by the Company or its
Subsidiaries, surrender any right to claim a material refund of Taxes, enter
into any closing agreement file any amendment (except as required by Law) to
previously filed Tax Returns relating to material Taxes payable by the Company
and its Subsidiaries, waive or extend any statute of limitation with respect to
material Taxes, or change any material Tax accounting method;


(xv)engage in any business other than the Business or any marketing,
promotional, subscriber installation, disconnect, or collection practices other
than in the Ordinary Course;


(xvi)convert any billing systems used by the Business;


(xvii)except as required by applicable Law (including applicable must-carry
laws) and except for any such action that is also taken with respect to other
cable systems owned (directly or indirectly) by Seller, add or voluntarily
delete any channels from any System of the Company or the Subsidiaries, or
change, repackage or retier the channel lineup or reposition any channel in any
such system or commit to do any of the foregoing in the future, provided that in
the event applicable Law requires the Company or any of the Subsidiaries to do
any of the foregoing, the Company shall comply with all applicable Laws with
respect to such actions;


(xviii)change the rate charged for any level of cable television, telephony or
high speed data services except for rate increases provided for in Section 5.2
of the Seller Disclosure Schedule;


(xix)defer beyond the Closing Date (other than for valid and reasonable business
reasons unrelated to this Agreement) the making of any of the capital
expenditures set forth in Section 5.2(xix) of the Seller Disclosure Schedule
that are scheduled to be made before the Closing Date; provided, however, that
Seller shall not be deemed to have breached this covenant if the Company and the
Subsidiaries shall have made at least 95% of the aggregate capital expenditures
required by the foregoing;



--------------------------------------------------------------------------------


(xx)fail to maintain inventory, plant replacement materials and customer
premises equipment for the Systems at levels (by device type) consistent with
the Company's and the Subsidiaries' past practice in the Ordinary Course and,
with respect to customer premises equipment only, of a quantity (by device type)
sufficient to enable Acquiror to conduct the Business, as it is conducted by
Seller as of the date of this Agreement, for at least a 30-day period following
the Closing Date; and


(xxi)authorize or enter into any agreement or commitment to do any of the
foregoing.


Section 5.3    Consents; Further Assurances.


(a)    Subject to, and not in limitation of, Section 5.4, Seller, on the one
hand, and Acquiror, on the other hand, shall cooperate and use its respective
commercially reasonable efforts to fulfill as promptly as practicable the
conditions to Closing in this Agreement to the extent it has the ability to
control the satisfaction of such conditions. Without limiting the generality of
the foregoing, Seller, on the one hand, and Acquiror, on the other hand, shall
each, with the reasonable cooperation of the other(s), use commercially
reasonable efforts to obtain and maintain all Seller Consents and Acquiror
Consents, respectively. If, notwithstanding the exercise of their commercially
reasonable efforts and compliance with this Section 5.3 and Section 5.4, Seller
is unable to obtain one or more of the Seller Consents, Seller shall reasonably
cooperate with Acquiror's efforts to obtain each such Seller Consent for a
period of 12 months following the Closing.


(b)    Nothing contained in this Agreement shall require the expenditure or
payment of any funds (other than in respect of normal and usual attorneys' fees,
filing fees or other normal costs of doing business), the giving of any other
consideration by Acquiror, the Company or the Subsidiaries or any adjustment to
the Final Consideration with respect to seeking any Seller Consents or Acquiror
Consents or any regulatory approvals pursuant to Section 5.4.


(c)    Each party shall execute and deliver such other documents, certificates,
agreements and other writings and to take such other commercially reasonable
actions as may be necessary or desirable to evidence, consummate or implement
expeditiously the Transaction.


(d)    As soon as reasonably practicable after the receipt by Seller of a
written request by Acquiror, but in no event later than five Business Days
following receipt of such request, Seller shall cause the Company to, at
Acquiror's option, give proper contingent notice under the Indenture of the
Company's intent to redeem the Notes on the Closing Date (or a date that is up
to five Business Days following the Closing Date) and to take all other
necessary and desirable actions in accordance with the Indenture to permit the
redemption of the Notes on such date. Such notice will be subject to the review
and approval of Acquiror, and Seller shall cause the Company to revoke such
notice at the direction of Acquiror upon not less than two Business Days'
written notice. Acquiror shall reimburse Seller for all reasonable out-of-pocket
costs incurred by Seller or the Company in connection with the redemption of the
Notes and will be responsible for the payment of all payments with respect to
any redemption, including the principal amount of the Notes (and the accrued
interest thereon), any redemption payment with



--------------------------------------------------------------------------------


respect thereto, and any premium to be paid in excess of the principal amount of
the Notes (and the accrued interest thereon) to be redeemed. Acquiror shall
indemnify and hold harmless Seller, the Company, the Subsidiaries and their
respective directors, officers, employees, affiliates, advisors, agents or
Representatives from and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties suffered or
incurred by them in connection with any actions taken pursuant to this
Section 5.3(d); provided that the foregoing indemnity will not, as to any
indemnified person, apply to liabilities, losses, damages, claims, costs,
expenses, interest, awards, judgments and penalties to the extent that they are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from (x) the gross negligence, willful misconduct or fraud of
such indemnified person or (y) Seller's failure to cause the Company to revoke,
at the direction of Acquiror upon not less than two Business Days' written
notice, any redemption notice given in accordance with this Section 5.3(d).


Section 5.4    Regulatory Approvals.


(a)    As soon as practicable after the execution of this Agreement, but in any
event no later than February 25, 2013, Seller and Acquiror shall prepare and
file or deliver, or cause to be prepared and filed or delivered, all
applications (including FCC Forms 394 or other appropriate forms) and requests
required to be filed with or delivered to the FCC, any Government Entities or
any other Person that are necessary to obtain the consents of such Government
Entities in connection with the transaction contemplated by this Agreement (the
“Required Regulatory Approvals”). In addition, Seller shall cause the Company to
use commercially reasonable efforts to obtain a renewal or extension of any
Franchise (for a period of at least two (2) years) for which a valid notice of
renewal pursuant to the formal renewal procedures established by Section 626 of
the Communications Act has not been timely delivered to the appropriate
Government Entity. Each party shall promptly file any additional information
requested by any Government Entity as soon as practicable after receipt of a
request for additional information. The parties shall cooperate fully with each
other in all reasonable respects in promptly seeking to obtain the Required
Regulatory Approvals. Each party shall have the right to review and approve in
advance, with such approvals not to be unreasonably withheld or delayed, all
filings with Government Entities to be made by the other party in connection
with the Transaction. Each party shall coordinate and cooperate with one another
in exchanging such information and providing such reasonable assistance as may
be requested in connection with such filings. Without the prior consent of
Acquiror, none of the Seller, the Company or any Subsidiary shall agree with any
Government Entity to extend or to toll the time limits applicable to such
Government Entity's consideration of any FCC Form 394 filed with such Government
Entity. Each party shall promptly supply the other with copies of all
nonconfidential correspondence, filings or communications (or memoranda setting
forth the substance thereof) between such party or its representatives and any
Government Entity or members of their respective staffs with respect to this
Agreement or the Transaction. Seller will, to the extent reasonably practicable,
notify Acquiror of all meetings, hearings and other discussions before or with
Government Entities in connection with the renewal or extension of any Franchise
or Governmental Authorization relating to a Franchise or the granting of an LFA
Approval with respect to any Franchise, such that Acquiror's representatives can
participate to the extent reasonably practicable in such proceedings. No party
shall take in bad faith any action that would have the effect of delaying,
impairing or impeding the receipt of any Required Regulatory Approvals.



--------------------------------------------------------------------------------


(b)    Without limiting Section 5.4(a), as soon as practicable after the
execution of this Agreement, but in any event no later than twenty (20) days
after such execution, (i) Seller and Acquiror shall prepare and file or deliver,
or cause to be prepared and filed or delivered, all applications and requests
required to be filed with or delivered to the FCC that are necessary to obtain
the Required 214 Authorization and (ii) Acquiror shall prepare and file or
deliver, or cause to be prepared and filed or delivered, all applications and
requests required to be filed with or delivered to the applicable State
Regulatory Authorities and other Persons that are necessary to obtain the
Required State Telecommunications Authorizations. The parties shall share
equally the expense of any filing fee with respect to the Required 214
Authorization, and each party shall otherwise bear its own expenses in
connection with the foregoing.


(c)    Each of Seller and Acquiror shall (i) make or cause to be made all
filings required of each of them or any of their Affiliates under the HSR Act or
other Antitrust Laws with respect to the Transaction as promptly as practicable
and, in any event, within 30 days after the date of this Agreement in the case
of all filings required under the HSR Act, (ii) comply at the earliest
practicable date with any request under the HSR Act or other Antitrust Laws for
additional information, documents, or other materials received by each of them
or any of their respective subsidiaries or Affiliates from the FTC, the
Antitrust Division of the Department of Justice (the “Antitrust Division”) or
any other Government Antitrust Entity in respect of such filings or the
Transaction, and (iii) cooperate with each other in connection with any such
filing (including, to the extent permitted by applicable Law, providing copies
of drafts of all prepared filings to the non-filing parties prior to filing and
considering all reasonable additions, deletions or changes suggested in
connection therewith) and in connection with resolving any investigation or
other inquiry of any of the FTC, the Antitrust Division or other Government
Antitrust Entity under any Antitrust Laws with respect to any such filing or any
such transaction. Each such party shall use its commercially reasonable efforts
to furnish to each other all information requested by the other party that is
reasonably required for any application or other filing to be made pursuant to
any applicable law in connection with the Transaction. Each such party shall
promptly inform the other parties hereto of any oral communication with, and
provide copies of written communications with, any Government Entity regarding
any such filings or any such transaction. No party hereto shall independently
participate in any formal meeting with any Government Entity in respect of any
such filings, investigation, or other inquiry without giving the other parties
hereto prior notice of the meeting and, to the extent permitted by such
Government Entity, the opportunity to attend and participate. Subject to
applicable Law, the parties hereto will consult and cooperate with one another
in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto relating to proceedings under the HSR Act, other Antitrust Laws or other
applicable Law. Any party may, if it reasonably deems it advisable and
necessary, designate any competitively sensitive material provided to the other
parties under this Section 5.4 as “outside counsel only.” Such materials and the
information contained therein shall be given only to the outside legal counsel
of the recipient and will not be disclosed by such outside counsel to employees,
officers, or directors of the recipient, unless express written permission is
obtained in advance from the source of the materials.


(d)    Each of Acquiror and Seller shall use its commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any Government
Antitrust Entity with respect to the Transaction under the HSR Act, the Sherman
Act, as amended, the Clayton Act, as



--------------------------------------------------------------------------------


amended, the Federal Trade Commission Act, as amended, and any other United
States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”). Each
of Acquiror and Seller shall use commercially reasonable efforts to take such
actions as may be required to cause the expiration of the waiting or notice
periods under the HSR Act or other Antitrust Laws with respect to the
Transaction as promptly as possible after the execution of this Agreement.


(e)    Seller and Acquiror shall each be responsible for and pay one-half of all
mandatory and generally applicable transfer and filing fees imposed by a
Government Entity as a condition to processing or giving any consents or notices
described in this Section 5.4. Notwithstanding the foregoing sentence, in no
event shall either party be required to pay any fees and expenses of counsel,
accountants, agents and other Representatives of the applicable Government
Entity related thereto.


Section 5.5    Tax Matters.


(a)    Seller and Acquiror shall each be responsible for and pay one-half of all
federal, state, local or foreign or other excise, sales, use, value added,
transfer (including real property transfer or gains), stamp, documentary,
filing, recordation and other similar taxes and fees that may be imposed or
assessed as a result of the Transaction, together with any interest, additions
or penalties with respect thereto and any interest in respect of such additions
or penalties (“Transfer Taxes”). Any Tax Returns that must be filed in
connection with Transfer Taxes shall be prepared by the party primarily or
customarily responsible under applicable Law for filing such Tax Returns, and
such party will use commercially reasonable efforts to provide such Tax Returns
to the other party (or, in the case of the Company, to Seller) at least ten
(10) Business Days prior to the date such Tax Returns are due to be filed.
Acquiror and Seller shall cooperate in the timely completion and filing of all
such Tax Returns.


(b)    Acquiror shall have no authority to amend any Tax Return of the Company
or a Subsidiary for any taxable periods ending on or before the Closing Date
without Seller's prior consent (such consent not to be unreasonably withheld or
delayed).


(c)    At or before the Closing, Seller shall deliver a duly executed
certificate of non-foreign status in the form and manner that complies with
Section 1445 of the Code and the Treasury Regulations thereunder.


(d)    Following the Closing, Acquiror shall cause the Company and the
Subsidiaries to:


(i)    Continue to diligently prosecute in good faith its claim for Tax refunds
payable in respect of the Montana Tax Disputes, including refunds of the Closing
Tax Protest Payments, until the issuance of a final, non-appealable order with
respect to all claims made by the parties to the Montana Tax Dispute; and


(ii)    collect all refunds of the Closing Tax Protest Payments (including
interest thereon from the applicable payment date to the Closing Time at the
statutory rate



--------------------------------------------------------------------------------


applicable to tax refunds in Montana) as of such time finally determined to be
due and owing to the Company and the Subsidiaries with respect to the Montana
Tax Disputes, and remit all amounts collected in respect of the Closing Tax
Protest Payments (including any payments of interest received relating to such
refunds) to Seller within ten (10) Business Days of receipt of such refund.


The Company and the Subsidiaries shall prosecute the Montana Tax Disputes in
accordance with this Section 5.5(d) with counsel selected by Acquiror, the fees
and expenses of which shall be paid in full by the Company. Seller shall
nonetheless be entitled to participate in (but not control) any proceeding
related to the Montana Tax Disputes, provided that Seller shall bear its own
costs and expenses in participating in such proceeding. Acquiror shall cause the
Company and the Subsidiaries not to settle or compromise any claim relating to
the Montana Tax Disputes, if the effect of such settlement or compromise would
result in less than a full refund of the Closing Tax Protest Payments (including
interest thereon from the applicable payment date to the Closing Time at the
statutory rate applicable to tax refunds in Montana) for any period or portion
of any period ending prior to the Closing Time that is the subject of the
Montana Tax Disputes, unless Seller consents in writing to such settlement or
compromise (such consent not to be unreasonably withheld).
Section 5.6    Employees.


(a)    The Employees who are employed immediately prior to the Closing and who
continue employment with the Company or any Subsidiary following the Closing
Date are hereinafter referred to as the “Continuing Employees.”


(b)    Following the Closing,


(i)    Acquiror shall cause the Company and the Subsidiaries to, for the
six-month period immediately after the Closing Date, provide to each Continuing
Employee overall compensation and benefits consistent with and to the same
extent as Acquiror's similarly situated employees and their dependents (with the
special rules as provided in (iii) and (iv) below);


(ii)    Acquiror shall cause the Company and the Subsidiaries to, perform their
respective obligations under any applicable employment Contracts of the Company
and the Subsidiaries and the labor and collective bargaining Contract of the
Company and the Subsidiaries;


(iii)    the service of each Continuing Employee with the Company or any of the
Subsidiaries (or any predecessor employer) prior to the Closing shall be treated
as service with Acquiror and the Subsidiaries for purposes of each employee
benefit plans, agreements, programs, policies and arrangements of Acquiror or
its Affiliates (the “Acquiror Plans”) (including vacation, paid time-off and
severance plans) in which such Continuing Employee is eligible to participate
and participates in after the Closing, including for purposes of eligibility to
participate and vesting, but not for the purpose of determining any benefit
accruals;





--------------------------------------------------------------------------------


(iv)    for purposes of each Acquiror Plan in which any Continuing Employee or
his or her eligible dependents is eligible to participate and participates in
after the Closing, Acquiror shall cause the Company and the Subsidiaries to
(A) waive any pre-existing condition, exclusion, or waiting period to the extent
such condition, exclusion, or waiting period was satisfied or waived under the
comparable Benefit Plan of the Company or any of the Subsidiaries as of the
Closing and (B) provide full credit for any co-payments, deductibles or similar
payments made or incurred prior to the Closing under the comparable Benefit Plan
of the Company or any of the Subsidiaries for the plan year in which the Closing
occurs;


(v)    If, following the Closing, Acquiror maintains a tax-qualified 401(k)
retirement plan for its employees, Acquiror and Seller shall take all actions
necessary to permit, beginning as soon as practicable following the Closing,
each Continuing Employee to effect a rollover from Seller's 401(k) plan (or, at
Acquiror's option, a direct transfer from a trust established under Seller's
401(k) plan to a trust established under Acquiror's 401(k) plan), including
notes evidencing any outstanding plan loans from Seller's 401(k) plan, to an
account under Acquiror's 401(k) plan;


(vi)    Seller will retain full responsibility and liability for offering and
providing continuation coverage of any qualified beneficiary who is covered by a
group health plan sponsored or contributed to by the Seller and who has
experienced a qualifying event or is receiving continuation coverage prior to
the Closing Date. As used in this Section 5.6(b) continuation coverage,
qualified beneficiary, group health plan, and qualifying event all shall have
the meanings given such terms under Section 4980B of the Code; and


(vii)    if, at any time within 12 months after Closing, any of Acquiror, the
Company or any Subsidiary or any of their respective successors or assigns (i)
consolidates with or merges into any other person and is not the continuing or
surviving corporation or entity of such consolidation or merger, or (ii)
transfers or conveys all or substantially all of its properties and assets to
any person, then, and in each such case, proper provision shall be made so that
the successors and assigns of Acquiror, the Company or such Subsidiary shall
assume all of the obligations thereof set forth in this Section 5.6(b).


(c)    Acquiror shall indemnify, defend and hold harmless Seller, BBHI Holdings,
their respective shareholders, directors, officers and employees (collectively,
the “Indemnitees”) from and against any Losses imposed on the Indemnitees
directly or indirectly relating to or arising out of the termination of
employment, or the wrongful discharge, including constructive discharge by
Acquiror or its Affiliates, of any Continuing Employee occurring after the
Closing with respect to any Continuing Employee.


(d)    Acquiror shall be responsible for providing or discharging any and all
notifications, benefits and liabilities to Continuing Employees and governmental
authorities required by the WARN Act or by any other applicable Law relating to
plant closings or employee separations or severance pay that are required to be
provided occurring after the Closing.



--------------------------------------------------------------------------------


(e)    Prior to making any written or oral communications to the directors,
officers or employees of the Company or any of the Subsidiaries pertaining to
material compensation or benefit matters that are affected by the Transaction,
Seller shall cause the Company to provide Acquiror with a copy of the intended
communication. Acquiror shall have a reasonable period of time to review and
comment on the communication and consider such comments in good faith.


(f)    Notwithstanding any provision of this Section 5.6, Acquiror shall either
cause the Continuing Employees to continue to participate in the existing
Benefit Plans or, in its sole discretion, cause the Continuing Employees to
participate in the Acquiror Plans. Furthermore, nothing contained in this
Section 5.6 shall require or imply that the employment of the Employees or the
Continuing Employees will continue for any particular period of time following
the Closing. This Section 5.6 is not intended, and shall not be deemed, to
confer any rights or remedies upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns, to create any
agreement of employment with any Person or to otherwise create any third-party
beneficiary hereunder, or to be interpreted as an amendment to any plan of
Acquiror or any Affiliate of Acquiror.


Section 5.7    Contact with Customers, Supplier and Other Business Relations.
Prior to the Closing, except as otherwise expressly contemplated hereby,
Acquiror and its Representatives shall not have any contact or otherwise
communicate with the employees, customers, suppliers and other business
relations of the Company and the Subsidiaries about the Company or the
Subsidiaries or their respective assets, properties, operations or Businesses in
connection with the Transaction without the Company's prior consent (such
consent not to be unreasonably withheld or delayed).


Section 5.8    Real Estate Matters. Seller shall reasonably cooperate with
Acquiror and shall cause the Company and the Subsidiaries to provide to Acquiror
current commitments to issue title insurance policies on the 2006 ALTA owner's
form so that Acquiror may receive, at Acquiror's expense and to the extent
available in the respective jurisdiction, an ALTA owner's policy or policies of
title insurance from a nationally recognized title insurance company reasonably
acceptable to Acquiror (the “Title Company”) insuring title to such of the Owned
Real Property that Acquiror shall designate in writing, subject only to
Permitted Encumbrances. Seller shall reasonably cooperate with Acquiror so that
Acquiror may receive, at Acquiror's expense, a current ALTA/ASCM survey of each
such parcel of Owned Real Property and, where the Company is the sole tenant of
the Leased Real Property, such Leased Real Property. Each such survey shall be
certified to (i) Acquiror, (ii) the Company or applicable Subsidiary, and
(iii) the Title Company.


Section 5.9    Environmental Site Assessments. Seller acknowledges and agrees
that Acquiror may commission, at Acquiror's sole cost and expense, a Phase I
environmental site assessment of the Owned Real Property. Seller will comply
with any reasonable request for information made by Acquiror or its agents in
connection with any such investigation, but in no event will the Company be
required under this Section 5.9 to disclose any materials constituting
attorney-client privileged communications. Upon request by Acquiror, Seller will
cause the Company to afford Acquiror and its agents or representatives access to
the Owned Real Property at reasonable times and in a reasonable manner in
connection with any such investigation;



--------------------------------------------------------------------------------


provided that Acquiror will not unreasonably interfere with the Company's or its
Subsidiaries' use and operation of the Owned Real Property. Should Acquiror
commission such an investigation, such investigation will have no effect upon
the representations and warranties made by Seller to Acquiror under this
Agreement.


Section 5.10    Notification. Between the date of this Agreement and the Closing
Date, Seller shall give prompt notice to Acquiror, and Acquiror shall give
prompt notice to Seller, (a) of any notice or other communication received by
such party from any Government Entity in connection with the Transaction or from
any Person alleging that the consent of such Person is or may be required in
connection with the Transaction, if the subject matter of such communication or
the failure of such party to obtain such consent could be material to Seller,
the Company or Acquiror, (b) of any actions, suits, claims, investigations or
proceedings commenced relating to or otherwise affecting such party of any of
its Affiliates which relate to the Transaction, and (c) if such party becomes
aware of any fact, circumstance or event that would reasonably be expected to
cause any of the conditions set forth in Section 6.1, 6.2 or 6.3 not to be
satisfied. Notwithstanding the foregoing, it is understood and agreed that
neither the delivery or non-delivery of any notice pursuant to this Section 5.10
nor any disclosures provided thereby shall affect any of the rights, remedies or
obligations of the parties hereunder.


Section 5.11    Transition Matters.
 
(a)    Prior to the Closing, each party shall use its commercially reasonable
efforts to negotiate in good faith the schedules to, and Provider Fees provided
for in, the Transition Services Agreement in accordance with the terms thereof.
To the extent that the Parties are unable to reach such agreement, the
applicable provisions of the Transition Services Agreement shall control from
and after the Closing, subject to amendment in accordance with the terms of the
Transition Services Agreement. The Parties acknowledge and agree that if there
are any disputes with respect to the Transition Services Agreement prior to the
Closing, such disputes shall not affect the obligations of the Parties to effect
the Closing and shall be resolved in accordance with the terms of the Transition
Services Agreement.


(b)    Acquiror acknowledges that Seller has the absolute and exclusive
proprietary right to the trademark “OPTIMUM”, other “OPTIMUM” inclusive
trademarks and designs and logos associated therewith currently used by the
Business (collectively, the “Names”) and that none of the rights thereto or
goodwill represented thereby or pertaining thereto are being transferred hereby
or in connection herewith. Notwithstanding the foregoing, for a period of 360
days following the Closing, the Company and the Subsidiaries may continue to
operate the Systems using the Names, including (i) use of the phrase “Optimum is
now Charter,” (ii) use of any Name affixed to vehicles, signage or other
equipment which are used by any of them in Business as of the Closing Date,
(iii) use of any printed purchase orders or sales, maintenance or license
agreements that bear a Name (as limited by any existing agreements the Seller or
any of its Affiliates may have with third parties) until the supplies thereof
existing on the Closing Date have been exhausted, and (iv) use of any printed
billing statements that bear a Name (such billing statements and purchase orders
and sales, maintenance and license agreements are collectively referred to
herein as “Forms”); provided, however, that notwithstanding the foregoing with
respect to any advertising, marketing, packaging, displays, merchandise or other
promotional materials (“Promotional Materials”) which are used by the



--------------------------------------------------------------------------------


Company or any Subsidiary in the Business as of the Closing Date the Company and
the Subsidiaries shall have the right to use such Promotional Materials only:
(i) for a period of 60 days following the Closing with respect to mass marketing
Promotional Materials (such as television advertising and mass mailings) and 180
days for all other Promotional Materials, (ii) in the exact form as such
Promotional Materials exist on the Closing Date, (iii) to the extent that the
Company or Subsidiary using such Promotional Materials has not modified the
products or services of the Business in any way which would render the use of
such Promotional Materials inaccurate or misleading in any respect, and (iv)
provided the Company and the Subsidiaries shall mark such materials as necessary
in order to indicate clearly and prominently to indicate that neither the
Acquiror nor any of its Affiliates is affiliated with the Seller or any of its
Affiliates. With respect to Forms, within 60 days after the Closing Date the
Company and the Subsidiaries shall sticker or otherwise mark such documents as
necessary in order to indicate clearly that neither the Seller nor any of its
Affiliates are a party to such documents or affiliated with the Seller or any of
its Affiliates. From and after the expiration of the period for use applicable
to Promotional Materials or Forms, the Company and the Subsidiaries shall cease
to use any such Promotional Materials or Forms. With respect to the other uses
of the Names permitted above, from and after the 360-day period permitted above
the Company and the Subsidiaries shall delete or cover (as by stickering) any
Name from any item included in inventory that bears Name and take such other
actions as may be necessary or advisable clearly and prominently to indicate
that neither the Acquiror nor any of its Affiliates is affiliated with the
Seller or any of its Affiliates. If Acquiror determines that it wishes the
Company and the Subsidiaries to use any Promotional Materials or Forms to which
the applicable period provided above applies for a duration longer than such
period or to use any other Promotional Materials or Forms or to create new
Promotional Materials or Forms incorporating the Names in a manner exceeding the
scope of the rights granted herein, Acquiror shall notify Seller and the parties
shall negotiate in good faith the terms of a trademark license granting to the
Company and the Subsidiaries such rights for an agreed-upon term and otherwise
on terms and conditions mutually acceptable to Acquiror and Seller. For the
avoidance of doubt, the execution and delivery of any such trademark license
shall not be a condition to Closing or otherwise affect the obligations of the
parties to consummate the Transaction. Notwithstanding the foregoing, nothing in
this Section 5.11(b) shall require the Acquiror to remove or discontinue using
any Name that is affixed as of the Closing Date to converters or other items in
or to be used in consumer homes or properties, or as are used in a similar
fashion making such removal or discontinuation impracticable.


Section 5.12    No Solicitation. Seller (and its directors, officers, employees,
representatives and agents) shall not directly or indirectly, (i) offer the
assets of the Company, the Systems or the Business for sale, (ii) solicit,
encourage or entertain offers for such assets of the Company, Systems or
Business, (iii) initiate negotiations or discussions for the sale of such assets
of the Company, Systems or Business or (iv) make information about such assets
of the Company, Systems or Business available to any third party in connection
with the possible sale of such assets of the Company, Systems or Business prior
to the Closing Date or the date this Agreement is terminated in accordance with
its terms.


Section 5.13    Cooperation as to Pending Litigation. Subject to Section 5.5(d),
with respect to the Company's continued defense or prosecution of any litigation
or legal proceeding with respect to the Systems that relates to the period prior
to the Closing Time, Seller shall



--------------------------------------------------------------------------------


cooperate with and assist the Company and Acquiror following the Closing, upon
reasonable request, by making witnesses available and providing all information
in its possession (including access to employees with information regarding such
proceedings and access to books and records that may relate to the proceedings)
that the Company and Acquiror may reasonably require in connection with such
litigation or legal proceedings or in response to any complaint, claim, inquiry,
order or requirements of any Government Entity or other third party.


ARTICLE VI.
CONDITIONS TO CLOSING


Section 6.1    Conditions to the Obligations of Acquiror and Seller. The
obligations of the parties hereto to effect the Closing are subject to the
satisfaction (or waiver by both parties) prior to the Closing of the following
conditions:


(a)    HSR. The waiting periods applicable to the consummation of the
Transaction under the HSR Act shall have expired or been terminated;


(b)    LFA Approvals. The aggregate number of Video Customers served by Systems
(i) pursuant to the “grandfathering” provisions of the Communications Act and
(ii) pursuant to each Franchise for which (A) no consent is required from any
Government Entity issuing such Franchise for the consummation of the Transaction
or (B) any such consent is required and has been received (or deemed received
under Section 617 of the Communications Act), shall be no less than 80% of the
Video Customers served by the Systems, as reflected on Section 3.10(a) of the
Seller Disclosure Schedule; and if less than 100% of such number of Video
Customers, all applicable waiting periods (including extensions) shall have
expired with respect to the FCC Forms 394 filed in connection with requests for
the LFA Approvals that have not been obtained;


(c)    FCC. The FCC shall have provided to Acquiror the Required 214
Authorizations and consented to the transfer to Acquiror of all Cable Television
Relay Service (CARS) licenses and wireless licenses included among the
Governmental Authorizations;


(d)    State Telecommunication Authorizations. The Required State
Telecommunications Authorizations shall have been obtained, all of which shall
remain in full force and effect (collectively with the conditions in
Section 6.1(a), Section 6.1(b), and Section 6.1(c), the “Regulatory
Conditions”); and


(e)    No Prohibition. No Government Entity or federal or state court of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or other order (whether temporary, preliminary or permanent), in any
case which is in effect and which makes unlawful, prohibits, delays, enjoins or
otherwise prevents or restrains the consummation of the Transaction and no
action seeking any of the foregoing shall be pending.


Section 6.2    Conditions to the Obligations of Acquiror. The obligation of
Acquiror to effect the Closing is subject to the satisfaction (or waiver by
Acquiror) prior to the Closing of the following conditions:





--------------------------------------------------------------------------------


(a)    Representations and Warranties. Each of the representations and
warranties of Seller contained in this Agreement (other than the representations
and warranties of Seller set forth in the second sentence of Section 3.1(b), the
second sentence of Section 3.1(c), Section 3.2, Section 3.5 and Section 3.25
(collectively, the “Fundamental Representations”)) shall have been true and
correct in all respects as of the date of this Agreement and shall be true and
correct in all respects as of and as though made on the Closing Date (except for
any such representation and warranty that is expressly made as of a specified
earlier date, which shall be true and correct in all respects as of such
specified earlier date) in each case without giving effect to any “Material
Adverse Effect”, “material” or other materiality qualification, limitation or
exception contained therein other than any failures to be so true and correct
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. Each Fundamental Representation
shall have been true and correct in all material respects as of the date of this
Agreement and shall be true and correct in all material respects as of and as
though made on the Closing Date;


(b)    Covenants. Each of the covenants and agreements of Seller to be performed
on or prior to the Closing shall have been performed in all material respects;


(c)    Certificate. Acquiror shall have received a certificate, signed by an
authorized officer of Seller, dated the Closing Date, to the effect that the
conditions set forth in Section 6.2(a) and Section 6.2(b) have been satisfied;
and


(d)    Other Deliveries. Seller shall have delivered or caused to be delivered
to Acquiror each of the deliverables specified in Section 2.6(a).


Section 6.3    Conditions to the Obligations of Seller. The obligations of
Seller to effect the Closing are subject to the satisfaction (or waiver by
Seller) prior to the Closing of the following conditions:


(a)    Representations and Warranties. Each of the representations and
warranties of Acquiror contained in this Agreement, without regard to any
“materiality” or “material adverse effect” qualification contained therein,
shall be true and correct in all respects at and as of the Closing Date (except
for such representations and warranties that are made as of a specific date,
which shall be true and correct in all respects as of such date), as though such
representation or warranty were made as of such date; provided that for purposes
of the foregoing, the representations and warranties shall be deemed to be true
and correct in all respects unless the aggregate effect of any inaccuracies as
of the applicable date would reasonably be expected to have a material adverse
effect on Acquiror's ability to consummate the Transaction.


(b)    Covenants. Each of the covenants and agreements of Acquiror to be
performed on or prior to the Closing shall have been performed in all material
respects.


(c)    Certificate. Seller shall have received a certificate, signed on behalf
of Acquiror by an authorized officer, dated the Closing Date, to the effect that
the conditions set forth in Section 6.3(a) and Section 6.3(b) have been
satisfied.





--------------------------------------------------------------------------------


(d)    Consideration. Acquiror shall have delivered, or caused to be delivered,
the consideration payable by it pursuant to Section 2.3.


(e)    Other Deliveries. Acquiror shall have delivered or caused to be delivered
to Seller each of the deliverables specified in Section 2.6(b).


ARTICLE VII.
SURVIVAL


The representations, warranties, covenants and agreements of Seller and Acquiror
contained in this Agreement shall survive the Closing for the applicable period
set forth in this Article VII: (i) all representations and warranties contained
in this Agreement, and all claims with respect thereto, shall terminate and
expire upon the Closing; (ii) all of the parties' respective covenants and
agreements to be performed prior to the Closing, and all claims with respect
thereto, shall terminate and expire upon the Closing; and (iii) all of the
parties' respective covenants and agreements to be performed following the
Closing, and all claims with respect thereto, shall terminate upon the
expiration of the applicable statutes of limitations with respect thereto.
ARTICLE VIII.
TERMINATION


Section 8.1    Termination by Mutual Consent. This Agreement may be terminated
at any time prior to the Closing by written agreement of Seller and Acquiror.


Section 8.2    Termination by Seller or Acquiror.


(a)    Acquiror, on the one hand, or Seller, on the other hand, may terminate
this Agreement at any time prior to the Closing by giving written notice of
termination to the other(s), if: (i) the Closing shall not have occurred by the
date which is six (6) months following the date hereof (the “End Date”), so long
as the party proposing to terminate has not breached in any material respect any
of its covenants or agreements under this Agreement in any manner that shall
have proximately caused (such breaching party, a “Proximate Cause Party”) the
failure of the Closing to so occur; provided, however, that if any of the
Regulatory Conditions are not satisfied on the End Date, then Seller or Acquiror
shall be entitled to extend the End Date to the date which is nine (9) months
following the date of this Agreement so long as the party proposing to so extend
the End Date is not a Proximate Cause Party with respect to the failure of any
of the Regulatory Conditions to be satisfied on or prior to the End Date, or
(ii) any Law permanently restraining, enjoining or otherwise prohibiting
consummation of the Transaction shall become final and non-appealable, so long
as the party proposing to terminate is not a Proximate Cause Party with respect
to the issuance, existence or effectiveness of such Law.


(b)    Seller may terminate this Agreement at any time prior to the Closing, by
written notice to Acquiror, if (i) there has been a breach of any
representation, warranty, covenant or agreement made by Acquiror herein or any
such representation or warranty shall have become untrue as of and as though
made on any date after the date of this Agreement, (ii) such breach or untruth
would cause any of the closing conditions in Section 6.3(a) or 6.3(b) not to be
satisfied (assuming, in the case of any such untruth, that such date was the
Closing



--------------------------------------------------------------------------------


Date) and (iii) such breach or untruth is not curable or, if curable, is not
cured by Acquiror within thirty (30) days after written notice thereof is given
by Seller to Acquiror.


(c)    Acquiror may terminate this Agreement at any time prior to the Closing,
by written notice to Seller, if (i) there has been a breach of any
representation, warranty, covenant or agreement made by Seller herein or any
such representation or warranty shall have become untrue as of and as though
made on any date after the date of this Agreement, (ii) such breach or untruth
would cause any of the closing conditions in Section 6.2(a) or (b) not to be
satisfied (assuming, in the case of any such untruth, that such date was the
Closing Date) and (iii) such breach or untruth is not curable or, if curable, is
not cured by Seller within thirty (30) days after written notice thereof is
given by Acquiror to Seller.


(d)    If this Agreement is terminated pursuant to Section 8.2(a) and at the
time of such termination all of the conditions in Section 6.1 and Section 6.2
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions) have been
satisfied other than any of the Regulatory Conditions set forth in
Section 6.1(a), Section 6.1(c), and Section 6.1(d) (a “Regulatory Termination”),
then Acquiror shall promptly, but in no event later than five (5) Business Days
after the date of such termination, pay or cause to be paid to Seller by wire
transfer of same day funds (it being understood that in no event shall Acquiror
be required to pay the Termination Fee on more than one occasion) an amount
equal to $50,000,000 (the “Termination Fee”). The parties acknowledge that the
agreements contained in this Section 8.2(d) are an integral part of the
Transaction and that without these agreements the parties would not have entered
into this Agreement; accordingly, if Acquiror fails to promptly pay the
Termination Fee due pursuant to this Section 8.2(d) and, in order to obtain such
payment, Seller commences a suit that results in a judgment against Acquiror for
the Termination Fee, Acquiror shall pay to Seller its reasonable out-of-pocket
costs and expenses (including attorneys' fees) in connection with such suit,
together with interest on the Termination Fee from the date the Termination Fee
was required to be made through the date of payment at the prime rate of
Citibank N.A. in effect on such required payment date (such costs, expenses,
interest and the Termination Fee collectively, the “Termination Payments”).
Notwithstanding anything to the contrary in this Agreement but without limiting
Seller's ability to enforce its other rights hereunder prior to a Regulatory
Termination, Seller's right to receive the Termination Payments from Acquiror
pursuant to this Section 8.2(d) shall, from and after a Regulatory Termination,
be the sole and exclusive remedy of Seller and its Affiliates against Acquiror,
its Representatives, the former, current and future equity holders, controlling
persons, directors, officers, employees, agents, Affiliates, members, managers,
counsel, general or limited partners or assignees of Acquiror or its
Representatives and any former, current or future stockholder, controlling
person, director, officer, employee, general or limited partner, member,
manager, Affiliate, agent or assignee of any of the foregoing (collectively, the
“Buyer Entities”) for any loss suffered as a result of any breach by Acquiror of
any representation, warranty, covenant or agreement contained herein or the
failure of the Transaction to be consummated, and upon payment of the
Termination Payments, none of the Buyer Entities shall have any further
liability or obligation relating to or arising out of this Agreement or the
Transaction. If, after a Regulatory Termination occurs, Seller or any of its
Affiliates asserts in any litigation or other proceeding that (A) the provisions
of this Section 8.2(d) limiting the liability of the Buyer Entities for the
matters described herein to the Termination Payments or the other provisions of
this Section 8.2(d) are illegal, invalid or



--------------------------------------------------------------------------------


unenforceable in whole or in part, (B) Acquiror is liable for payments in excess
of the Termination Payment or any other Buyer Entity has any liability hereunder
or (C) any theory of liability against any Buyer Entity with respect to this
Agreement or the Transaction other than Acquiror's obligation to pay the
Termination Fee pursuant to this Section 8.2(d), then (i) the obligations of
Acquiror under this Section 8.2(d) shall terminate ab initio and be null and
void, (ii) if Acquiror has previously made any payments pursuant to this
Section 8.2(d), it shall be entitled to recover such payments and (iii) neither
Acquiror nor any of the Buyer Entities shall have any liability to Seller or any
of its Affiliates with respect to this Agreement or the Transaction.


Section 8.3    Effect of Termination. If this Agreement is terminated in
accordance with Section 8.1 or Section 8.2, this Agreement shall thereafter
become void and have no effect, and no party hereto shall have any liability to
the other party or parties hereto or their respective Affiliates, or their
respective directors, officers or employees, except for the expense
reimbursement obligations of the Parties hereto contained in Section 5.1, the
indemnification obligations of Acquiror contained in Section 5.3(d) and the
obligations of the parties hereto contained in Section 8.2(d), this Section 8.3
and in Section 9.1, 9.4, 9.5, 9.6, 9.7, 9.8 and 9.9 (and any related
definitional provisions set forth in Article I); provided, that nothing in this
Section 8.3 shall relieve any party from liability for any breach of this
Agreement that arose prior to such termination.


ARTICLE IX.
MISCELLANEOUS


Section 9.1    Notices. All notices and communications hereunder shall be in
writing and served by personal delivery upon the party for whom it is intended
or delivered by hand delivery, by registered or certified U.S. first-class mail,
with return receipt requested and all postage and other fees prepaid, by
reputable overnight courier service or by facsimile, provided that printed
confirmation of such facsimile transmission is promptly received by the sender,
to the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the manner set forth herein, by such Person:


    
To Acquiror:
c/o Charter Communications, Inc.
 
400 Atlantic Street, 10th Floor
 
Stamford, Connecticut 06901
 
Attention: Christopher L. Winfrey
 
Facsimile: (203) 905-7996



With a copy to:
c/o Charter Communications, Inc.
 
12405 Powerscourt Drive
 
St. Louis, Missouri 63131
 
Attention: General Counsel
 
Facsimile: (314) 965-6640



With a copy to:
Sherman & Howard, L.L.C.
 
633 17th Street, Suite 3000
 
Denver, Colorado 80202

    







--------------------------------------------------------------------------------


 
Attention: Gregory J. Ramos
 
Facsimile: (303) 298-0940



To Seller:
CSC Holdings, LLC
 
1111 Stewart Avenue,
 
Bethpage, New York 11714
 
Attention: General Counsel
 
Telephone: (516) 803-1133
 
Facsimile: (516) 803-2575



With a copy to:
Sullivan & Cromwell LLP
 
125 Broad Street,
 
New York, NY 10004
 
Attention: John P. Mead
 
Duncan C. McCurrach
 
Facsimile: (212) 558-3588



Section 9.2    Amendment; Waiver. Any provision of this Agreement may be amended
or waived only if such amendment or waiver is in writing and signed, in the case
of an amendment, by Acquiror and Seller, or in the case of a waiver, by the
party or parties against whom the waiver is to be effective. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.


Section 9.3    No Assignment or Benefit to Third Parties. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, legal representatives and permitted assigns. No party to
this Agreement may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other party hereto, except that Acquiror may assign any
and all of its rights under this Agreement to CCI, or a wholly owned, direct or
indirect, subsidiary of CCI, without the prior written consent of Seller (but no
such assignment shall relieve Acquiror of any of its obligations hereunder).
Nothing in this Agreement, express or implied, is intended to confer upon any
Person other than Acquiror, Seller, the Indemnitees and their respective
successors, legal representatives and permitted assigns, any rights or remedies
under or by reason of this Agreement; provided, however, that notwithstanding
the foregoing, BBHI Holdings shall be an express and intended third party
beneficiary for the purposes of Section 2.1, Section 2.3 and Section 2.4 of this
Agreement; provided, further, however, that the Acquiror's financing sources and
their respective current, former or future equity holders, controlling persons,
directors, officers, employees, agents, Affiliates, members, managers, counsel,
general or limited partners or assignees of any of the foregoing shall be third
party beneficiaries of Sections 8.2(d) and 9.9 and this Section 9.3.


Section 9.4    Entire Agreement. This Agreement (including all Schedules,
Exhibits and Annexes hereto) contains the entire agreement among the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and



--------------------------------------------------------------------------------


understandings, oral or written, with respect to such matters, except for the
Confidentiality Agreement, which shall remain in full force and effect in
accordance with its terms.


Section 9.5    Enforcement.


(a)    Irreparable damage for which monetary damages, even if available, would
not be an adequate remedy, would occur if the parties hereto do not perform the
provisions of this Agreement (including failing to take such actions as are
required of such parties hereunder to consummate this Agreement) in accordance
with its specified terms or otherwise breach such provisions. Each party shall
be, entitled to an injunction, specific performance and other equitable relief
to prevent breaches of this Agreement by the other parties hereto and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which each such party is entitled at law or in equity.  No party
will oppose the granting of an injunction, specific performance and other
equitable relief on the basis that the other parties have an adequate remedy at
law or an award of specific performance is not an appropriate remedy for any
reason at law or equity. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such other order or injunction.


(b)    To the extent a party brings any Action to enforce specifically the
performance of the terms and provisions of this Agreement when expressly
available to such party pursuant to the terms of this Agreement, the End Date
shall automatically be extended by (i) the amount of time during which such
Action is pending, plus twenty Business Days, or (ii) if such other time period
established by the court presiding over such Action.


Section 9.6    Public Disclosure. Notwithstanding anything to the contrary
contained herein, except as may be required to comply with the requirements of
any applicable Law and the rules and regulations of any stock exchange upon
which the securities of one of the parties or any of their respective Affiliates
is listed (on which each party shall give the other party a reasonable
opportunity to review and comment), no press release or similar public
announcement or communication shall be made or caused to be made relating to
this Agreement unless specifically approved in advance by Acquiror and Seller.


Section 9.7    Expenses. Except as otherwise expressly provided herein this
Agreement, regardless of whether the Closing occurs, all costs, expenses and
Taxes incurred in connection with this Agreement and the Transaction shall be
borne by the party incurring such costs and expenses or the party upon which
such costs, expenses or Taxes are imposed by applicable Law.


Section 9.8    Schedules. The disclosure of any matter in any Section of the
Seller Disclosure Schedule or the Acquiror Disclosure Schedule shall be deemed
to be a disclosure for purposes of any other Section of this Agreement to which
the application of such disclosure to such Section is reasonably apparent from
the face of such disclosure, but shall not be deemed to constitute an admission
by Seller or Acquiror or to otherwise imply that any such matter is material for
the purposes of this Agreement, unless the inclusion of such matter in such
Disclosure Schedule is required to make the representation true.





--------------------------------------------------------------------------------


Section 9.9    Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Each party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the Transaction, exclusively in the Delaware Court of Chancery or in the
event (but only in the event) that such court does not have jurisdiction over
such action or proceeding, in the United States District Court for the District
of Delaware (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the Transaction (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, and (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto. Notwithstanding anything herein to the
contrary, each party hereto agrees that it will not bring or support any action,
cause of action, claim, cross-claim or third-party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Acquiror's financing sources and their respective
current, former or future equity holders, controlling persons, directors,
officers, employees, agents, Affiliates, members, managers, counsel, general or
limited partners or assignees of any of the foregoing in any way relating to
this Agreement or any of the transactions contemplated by this Agreement,
including any dispute arising out of their performance of their financing
obligations to the Acquiror in connection with the acquisition contemplated by
this Agreement, in any forum other than the Supreme Court of the State of New
York, County of New York, or, if under applicable law exclusive jurisdiction is
vested in the federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof). Each party that does not
maintain a registered agent in Delaware hereby irrevocably designates
Corporation Service Company as its agent and attorney-in-fact for the acceptance
of service of process and making an appearance on its behalf in any such claim
or proceeding and for the taking of all such acts as may be necessary or
appropriate in order to confer jurisdiction over it before the Chosen Courts and
each party hereto stipulates that such consent and appointment is irrevocable
and coupled with an interest. Each party hereto irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the Transaction (including Acquiror's financing).


Section 9.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.


Section 9.11    Headings. The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.


Section 9.12    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, to the extent as
shall be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or



--------------------------------------------------------------------------------


circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.


[The remainder of this page is intentionally left blank.]





--------------------------------------------------------------------------------


The parties have executed or caused this Agreement to be executed as of the date
first written above.
CSC Holdings, LLC
 
 
 
By:
 
/s/ Bret Richter
 
 
Name: Bret Richter
 
 
Title: Senior Vice President, Financial Strategy and
 
 
Development












--------------------------------------------------------------------------------


The parties have executed or caused this Agreement to be executed as of the date
first written above.
CHARTER COMMUNICATIONS OPEARTING, LLC
By: Charter Communications, Inc., its manager
 
 
 
By:
 
/s/ Christopher L. Winfrey
 
 
Name: Christopher L. Winfrey
 
 
Title: Executive Vice President and Chief Financial
 
 
Officer














